Exhibit 10.1

 

SECURITIES PURCHASE

 

AGREEMENT

 

 

Dated as of December 22, 2004

 

 

among

 

 

CARDIOTECH INTERNATIONAL, INC.

 

 

and

 

 

THE PURCHASERS LISTED ON EXHIBIT A

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Purchase and Sale of Common Stock and Warrants

 

 

 

Section 1.1

Purchase and Sale of Common Stock, Warrants and Additional Investment Rights

 

Section 1.2

Purchase Price and Closing

 

Section 1.3

Warrants

 

Section 1.4

AIRs

 

Section 1.5

Warrant Shares and AIR Shares

 

 

 

 

ARTICLE II Representations and Warranties

 

 

 

 

Section 2.1

Representations and Warranties of the Company

 

Section 2.2

Representations and Warranties of the Purchasers

 

 

 

 

ARTICLE III Covenants

 

 

 

 

Section 3.1

Securities Compliance

 

Section 3.2

Registration and Listing

 

Section 3.3

Inspection Rights

 

Section 3.4

Compliance with Laws

 

Section 3.5

Keeping of Records and Books of Account

 

Section 3.6

Reporting Requirements

 

Section 3.7

Other Agreements

 

Section 3.8

Reservation of Shares

 

Section 3.9

Disclosure of Transactions and Other Material Information

 

Section 3.10

Delivery of Securities

 

Section 3.11

No Shorting of Stock

 

Section 3.12

Subsequent Financings

 

Section 3.13

Beneficial Ownership Restrictions

 

 

 

 

ARTICLE IV Conditions

 

 

 

 

Section 4.1

Conditions Precedent to the Obligation of the Company to Close and to Sell the
Shares, Warrants and AIRs

 

Section 4.2

Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Shares, the Warrants and the AIRs

 

 

 

 

ARTICLE V Transfer Restrictions and Legends [a04-15265_1ex10d1.htm#ArticleV]

 

 

 

 

ARTICLE VI Termination [a04-15265_1ex10d1.htm#ArticleVi]

 

 

 

 

Section 6.1 [a04-15265_1ex10d1.htm#Section6_1]

Termination by Mutual Consent [a04-15265_1ex10d1.htm#Section6_1]

 

Section 6.2 [a04-15265_1ex10d1.htm#Section6_2]

Effect of Termination [a04-15265_1ex10d1.htm#Section6_2]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII Indemnification [a04-15265_1ex10d1.htm#ArticleVii]

 

 

 

 

Section 7.1 [a04-15265_1ex10d1.htm#Section7_1]

General Indemnity [a04-15265_1ex10d1.htm#Section7_1]

 

Section 7.2 [a04-15265_1ex10d1.htm#Section7_2]

Indemnification Procedure [a04-15265_1ex10d1.htm#Section7_2]

 

 

 

 

ARTICLE VIII Miscellaneous [a04-15265_1ex10d1.htm#ArticleViii]

 

 

 

 

Section 8.1 [a04-15265_1ex10d1.htm#Section8_1]

Fees and Expenses [a04-15265_1ex10d1.htm#Section8_1]

 

Section 8.2 [a04-15265_1ex10d1.htm#Section8_2]

Specific Enforcement; Consent to Jurisdiction [a04-15265_1ex10d1.htm#Section8_2]

 

Section 8.3 [a04-15265_1ex10d1.htm#Section8_3]

Entire Agreement; Amendment [a04-15265_1ex10d1.htm#Section8_3]

 

Section 8.4 [a04-15265_1ex10d1.htm#Section8_4]

Notices [a04-15265_1ex10d1.htm#Section8_4]

 

Section 8.5 [a04-15265_1ex10d1.htm#Section8_5]

Waivers [a04-15265_1ex10d1.htm#Section8_5]

 

Section 8.6 [a04-15265_1ex10d1.htm#Section8_6]

Headings [a04-15265_1ex10d1.htm#Section8_6]

 

Section 8.7 [a04-15265_1ex10d1.htm#Section8_7]

Successors and Assigns [a04-15265_1ex10d1.htm#Section8_7]

 

Section 8.8 [a04-15265_1ex10d1.htm#Section8_8]

No Third Party Beneficiaries [a04-15265_1ex10d1.htm#Section8_8]

 

Section 8.9 [a04-15265_1ex10d1.htm#Section8_9]

Governing Law [a04-15265_1ex10d1.htm#Section8_9]

 

Section 8.10 [a04-15265_1ex10d1.htm#Section8_10]

Survival [a04-15265_1ex10d1.htm#Section8_10]

 

Section 8.11 [a04-15265_1ex10d1.htm#Section8_11]

Counterparts [a04-15265_1ex10d1.htm#Section8_11]

 

Section 8.12 [a04-15265_1ex10d1.htm#Section8_12]

Publicity [a04-15265_1ex10d1.htm#Section8_12]

 

Section 8.13 [a04-15265_1ex10d1.htm#Section8_13]

Severability [a04-15265_1ex10d1.htm#Section8_13]

 

Section 8.14 [a04-15265_1ex10d1.htm#Section8_14]

Further Assurances [a04-15265_1ex10d1.htm#Section8_14]

 

Section 8.15 [a04-15265_1ex10d1.htm#Section8_15]

Independent Nature of Purchasers’ Obligations and Rights
[a04-15265_1ex10d1.htm#Section8_15]

 

 

ii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 22,
2004, by and among CardioTech International, Inc., a Massachusetts corporation
(the “Company”), and the entities listed on Exhibit A hereto (each, a
“Purchaser” and collectively, the “Purchasers”), for the purchase and sale by
the Purchasers of shares of the Company’s Common Stock, par value $0.01 per
share (the “Common Stock”), warrants to purchase shares of Common Stock, and
additional investment rights to purchase shares of Common Stock.

 

The parties hereto agree as follows:

 


ARTICLE I


 


PURCHASE AND SALE OF COMMON STOCK AND WARRANTS


 


SECTION 1.1                                      PURCHASE AND SALE OF COMMON
STOCK, WARRANTS AND ADDITIONAL INVESTMENT RIGHTS. UPON THE FOLLOWING TERMS AND
CONDITIONS, THE COMPANY SHALL ISSUE AND SELL TO THE PURCHASERS, AND EACH
PURCHASER SHALL, SEVERALLY BUT NOT JOINTLY, PURCHASE FROM THE COMPANY (I) SHARES
OF COMMON STOCK (THE “SHARES”), (II) WARRANTS TO PURCHASE SHARES OF COMMON STOCK
EQUAL TO 50% OF THE NUMBER OF SHARES TO BE PURCHASED BY SUCH PURCHASER, IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT B (THE “WARRANTS”), AND (III)
ADDITIONAL INVESTMENT RIGHTS, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT C (THE “AIRS”), PURSUANT TO WHICH EACH PURCHASER MAY HAVE THE RIGHT TO
PURCHASE, AND THE COMPANY SHALL BE REQUIRED TO SELL, ADDITIONAL SHARES OF COMMON
STOCK, IN EACH CASE, AS SET FORTH OPPOSITE EACH SUCH PURCHASER’S NAME ON EXHIBIT
A HERETO, AT A PRICE PER SHARE AND RELATED WARRANTS AND AIRS OF $2.40 FOR AN
AGGREGATE PURCHASE PRICE TO THE COMPANY FROM ALL PURCHASERS OF $2,735,006.40
(THE “PURCHASE PRICE”). THE COMPANY AND THE PURCHASERS ARE EXECUTING AND
DELIVERING THIS AGREEMENT IN ACCORDANCE WITH AND IN RELIANCE UPON THE EXEMPTION
FROM SECURITIES REGISTRATION AFFORDED BY SECTION 4(2) OF THE U.S. SECURITIES ACT
OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER (THE
“SECURITIES ACT”), INCLUDING REGULATION D (“REGULATION D”), AND/OR UPON SUCH
OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AS MAY
BE AVAILABLE WITH RESPECT TO ANY OR ALL OF THE INVESTMENTS TO BE MADE HEREUNDER.


 


SECTION 1.2                                      PURCHASE PRICE AND CLOSING. THE
COMPANY AGREES TO ISSUE AND SELL TO THE PURCHASERS AND, IN CONSIDERATION OF AND
IN EXPRESS RELIANCE UPON THE REPRESENTATIONS, WARRANTIES, COVENANTS, TERMS AND
CONDITIONS OF THIS AGREEMENT, THE PURCHASERS, SEVERALLY BUT NOT JOINTLY, AGREE
TO PURCHASE THE NUMBER OF SHARES, WARRANTS AND AIRS SET FORTH OPPOSITE THEIR
RESPECTIVE NAMES ON EXHIBIT A. THE CLOSING OF THE PURCHASE AND SALE OF THE
SHARES, WARRANTS AND AIRS TO BE ACQUIRED BY THE PURCHASERS FROM THE COMPANY
UNDER THIS AGREEMENT SHALL TAKE PLACE AT THE OFFICES OF THE COMPANY LOCATED AT
229 ANDOVER STREET, WILMINGTON, MASSACHUSETTS 01887 (THE “CLOSING”) AT 10:00
A.M., EASTERN TIME (I) ON OR BEFORE DECEMBER 22, 2004, PROVIDED, THAT ALL OF THE
CONDITIONS SET FORTH IN ARTICLE IV HEREOF AND APPLICABLE TO THE CLOSING SHALL
HAVE BEEN FULFILLED OR WAIVED IN ACCORDANCE HEREWITH, OR (II) AT SUCH OTHER TIME
AND PLACE OR ON SUCH DATE AS THE PURCHASERS AND THE COMPANY MAY AGREE UPON (THE
“CLOSING DATE”). THE

 

--------------------------------------------------------------------------------


 


ENTIRE PURCHASE PRICE SHALL BE PAID BY THE PURCHASERS IN CASH, BY WIRE TRANSFER
OR IN READILY AVAILABLE FUNDS.


 


SECTION 1.3                                            WARRANTS. AT THE CLOSING,
THE COMPANY SHALL ISSUE TO EACH PURCHASER SUCH NUMBER OF WARRANTS TO PURCHASE
SHARES OF COMMON STOCK AS IS SET FORTH OPPOSITE SUCH PURCHASER’S NAME ON EXHIBIT
A HERETO. THE WARRANTS SHALL BE EXERCISABLE FOR FIVE (5) YEARS FROM THE DATE OF
ISSUANCE AND SHALL HAVE AN INITIAL EXERCISE PRICE EQUAL TO $3.00.


 

Section 1.4                                            AIRs. At the Closing, the
Company shall issue to each Purchaser such number of AIRs to purchase shares of
Common Stock as is set forth opposite such Purchaser’s name on Exhibit A hereto.
The AIRs shall be exercisable at any time on or after the date of the issuance
of the AIR and on or prior to the 90th Business Day following the date that the
Registration Statement is declared effective by the Commission (as such terms
are defined in the Registration Rights Agreement to be entered into at the
Closing between the Company and the Purchasers).

 


SECTION 1.5                                            WARRANT SHARES AND AIR
SHARES. THE COMPANY HAS AUTHORIZED AND HAS RESERVED AND COVENANTS TO CONTINUE TO
RESERVE, FREE OF PREEMPTIVE RIGHTS AND OTHER SIMILAR CONTRACTUAL RIGHTS OF
STOCKHOLDERS, A NUMBER OF ITS AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK
EQUAL TO THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK NECESSARY TO EFFECT THE
EXERCISE OF THE WARRANTS AND THE AIRS. ANY SHARES OF COMMON STOCK ISSUABLE UPON
EXERCISE OF THE WARRANTS (AND SUCH SHARES WHEN ISSUED) ARE HEREIN REFERRED TO AS
THE “WARRANT SHARES”. ANY SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE
AIRS (AND SUCH SHARES WHEN ISSUED) ARE HEREIN REFERRED TO AS THE “AIR SHARES”.
THE SHARES, THE WARRANTS, THE AIRS, THE WARRANT SHARES AND THE AIR SHARES ARE
SOMETIMES COLLECTIVELY REFERRED TO HEREIN AS THE “SECURITIES”.


 


ARTICLE II


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 2.1                                      REPRESENTATIONS AND WARRANTIES
OF THE COMPANY. IN ORDER TO INDUCE THE PURCHASERS TO ENTER INTO THIS AGREEMENT
AND TO PURCHASE THE SHARES, THE WARRANTS AND THE AIRS, THE COMPANY HEREBY MAKES
THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO THE PURCHASERS:


 


(A)                                  ORGANIZATION, GOOD STANDING AND POWER. THE
COMPANY IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF MASSACHUSETTS AND HAS THE REQUISITE
CORPORATE POWER TO OWN, LEASE AND OPERATE ITS PROPERTIES AND ASSETS AND TO
CONDUCT ITS BUSINESS AS IT IS NOW BEING CONDUCTED.  THE COMPANY DOES NOT HAVE
ANY SUBSIDIARIES (AS DEFINED IN SECTION 2.1(G)) OR OWN SECURITIES OF ANY KIND IN
ANY OTHER ENTITY, EXCEPT AS DISCLOSED IN THE COMMISSION DOCUMENTS (AS DEFINED IN
SECTION 2.1(F)) OR AS SET FORTH ON SCHEDULE 2.1(G) HERETO. THE COMPANY AND EACH
SUCH SUBSIDIARY IS DULY QUALIFIED AS A FOREIGN CORPORATION TO DO BUSINESS AND IS
IN GOOD STANDING IN EVERY JURISDICTION IN WHICH THE NATURE OF THE BUSINESS
CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT FOR
ANY JURISDICTION(S) (ALONE OR IN THE AGGREGATE) IN WHICH THE FAILURE TO BE SO
QUALIFIED WILL NOT HAVE A MATERIAL ADVERSE EFFECT.  FOR THE PURPOSES OF THIS
AGREEMENT, “MATERIAL ADVERSE EFFECT” MEANS ANY ADVERSE EFFECT ON THE BUSINESS,
OPERATIONS, PROPERTIES, PROSPECTS OR FINANCIAL CONDITION OF THE COMPANY OR ITS
SUBSIDIARIES AND WHICH IS MATERIAL TO SUCH ENTITY OR OTHER ENTITIES CONTROLLING
OR

 

2

--------------------------------------------------------------------------------


 


CONTROLLED BY SUCH ENTITY OR WHICH IS LIKELY TO MATERIALLY HINDER THE
PERFORMANCE BY THE COMPANY OF ITS MATERIAL OBLIGATIONS HEREUNDER AND UNDER THE
OTHER TRANSACTION DOCUMENTS (AS DEFINED IN SECTION 2.1(B) HEREOF).


 


(B)                                 AUTHORIZATION; ENFORCEMENT. THE COMPANY HAS
THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM THIS
AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT, THE WARRANTS, THE AIRS, AND THE
OTHER AGREEMENTS AND DOCUMENTS CONTEMPLATED HEREBY AND THEREBY AND EXECUTED BY
THE COMPANY OR TO WHICH THE COMPANY IS PARTY (COLLECTIVELY, THE “TRANSACTION
DOCUMENTS”), AND TO ISSUE AND SELL THE SHARES, THE WARRANTS AND THE AIRS IN
ACCORDANCE WITH THE TERMS HEREOF.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION, AND, EXCEPT AS SET FORTH IN SCHEDULE 2.1(B), NO
FURTHER CONSENT OR AUTHORIZATION OF THE COMPANY, ITS BOARD OF DIRECTORS OR ITS
STOCKHOLDERS IS REQUIRED. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY
THE COMPANY.  THE OTHER TRANSACTION DOCUMENTS WILL HAVE BEEN DULY EXECUTED AND
DELIVERED BY THE COMPANY AT THE CLOSING.  EACH OF THE TRANSACTION DOCUMENTS
CONSTITUTES, OR SHALL CONSTITUTE WHEN EXECUTED AND DELIVERED, A VALID AND
BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, REORGANIZATION, MORATORIUM, LIQUIDATION, CONSERVATORSHIP,
RECEIVERSHIP OR SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT
OF, CREDITOR’S RIGHTS AND REMEDIES OR BY OTHER EQUITABLE PRINCIPLES OF GENERAL
APPLICATION.


 


(C)                                  CAPITALIZATION. THE AUTHORIZED CAPITAL
STOCK OF THE COMPANY AND THE SHARES THEREOF CURRENTLY ISSUED AND OUTSTANDING AS
OF OCTOBER 30, 2004, ARE SET FORTH ON SCHEDULE 2.1(C) HERETO. ALL OF THE
OUTSTANDING SHARES OF THE COMPANY’S COMMON STOCK AND ANY OTHER SECURITY OF THE
COMPANY HAVE BEEN DULY AND VALIDLY AUTHORIZED. EXCEPT AS DISCLOSED IN THE
COMMISSION DOCUMENTS OR AS SET FORTH ON SCHEDULE 2.1(C) HERETO, NO SHARES OF
COMMON STOCK OR ANY OTHER SECURITY OF THE COMPANY ARE ENTITLED TO PREEMPTIVE
RIGHTS OR REGISTRATION RIGHTS AND THERE ARE NO OUTSTANDING OPTIONS, WARRANTS,
SCRIP, RIGHTS TO SUBSCRIBE TO, CALL OR COMMITMENTS OF ANY CHARACTER WHATSOEVER
RELATING TO, OR SECURITIES OR RIGHTS CONVERTIBLE INTO, ANY SHARES OF CAPITAL
STOCK OF THE COMPANY.  FURTHERMORE, EXCEPT AS DISCLOSED IN THE COMMISSION
DOCUMENTS OR AS SET FORTH ON SCHEDULE 2.1(C) HERETO, THERE ARE NO CONTRACTS,
COMMITMENTS, UNDERSTANDINGS, OR ARRANGEMENTS BY WHICH THE COMPANY IS OR MAY
BECOME BOUND TO ISSUE ADDITIONAL SHARES OF THE CAPITAL STOCK OF THE COMPANY OR
OPTIONS, SECURITIES OR RIGHTS CONVERTIBLE INTO SHARES OF CAPITAL STOCK OF THE
COMPANY. EXCEPT FOR CUSTOMARY TRANSFER RESTRICTIONS CONTAINED IN AGREEMENTS
ENTERED INTO BY THE COMPANY IN ORDER TO SELL RESTRICTED SECURITIES OR AS
PROVIDED ON SCHEDULE 2.1(C) HERETO, THE COMPANY IS NOT A PARTY TO OR BOUND BY
ANY AGREEMENT OR UNDERSTANDING GRANTING REGISTRATION OR ANTI-DILUTION RIGHTS TO
ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, TRUST, INCORPORATED OR UNINCORPORATED
ASSOCIATION, JOINT VENTURE, LIMITED LIABILITY COMPANY, JOINT STOCK COMPANY,
GOVERNMENT (OR AN AGENCY OR POLITICAL SUBDIVISION THEREOF) OR OTHER ENTITY OF
ANY KIND (A “PERSON”) WITH RESPECT TO ANY OF ITS EQUITY OR DEBT SECURITIES.
EXCEPT AS SET FORTH ON SCHEDULE 2.1(C), THE COMPANY IS NOT A PARTY TO, AND IT
HAS NO KNOWLEDGE OF, ANY AGREEMENT OR UNDERSTANDING RESTRICTING THE VOTING OR
TRANSFER OF ANY SHARES OF THE CAPITAL STOCK OF THE COMPANY. EXCEPT AS SET FORTH
ON SCHEDULE 2.1(C) HERETO, THE OFFER AND SALE OF ALL CAPITAL STOCK, CONVERTIBLE
SECURITIES, RIGHTS, WARRANTS, OR OPTIONS OF THE COMPANY ISSUED PRIOR TO THE
CLOSING COMPLIED WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS, AND NO
HOLDER OF SUCH SECURITIES HAS A RIGHT OF RESCISSION OR CLAIM FOR DAMAGES WITH
RESPECT THERETO WHICH COULD HAVE A MATERIAL ADVERSE EFFECT.

 

3

--------------------------------------------------------------------------------


 


THE COMPANY HAS FURNISHED OR MADE AVAILABLE TO THE PURCHASERS TRUE AND CORRECT
COPIES OF THE COMPANY’S ARTICLES OF INCORPORATION AS IN EFFECT ON THE DATE
HEREOF (THE “ARTICLES”), AND THE COMPANY’S BYLAWS AS IN EFFECT ON THE DATE
HEREOF (THE “BYLAWS”).


 


(D)                                 ISSUANCE OF SECURITIES. THE SHARES, THE
WARRANTS AND THE AIRS TO BE ISSUED AT THE CLOSING HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION AND, WHEN PAID FOR OR ISSUED IN ACCORDANCE WITH
THE TERMS HEREOF, THE SHARES SHALL BE VALIDLY ISSUED AND OUTSTANDING, FULLY PAID
AND NONASSESSABLE AND FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND RIGHTS OF
REFUSAL OF ANY KIND AND THE HOLDERS SHALL BE ENTITLED TO ALL RIGHTS ACCORDED TO
A HOLDER OF COMMON STOCK. WHEN THE WARRANT SHARES ARE ISSUED AND PAID FOR IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND AS SET FORTH IN THE WARRANTS,
SUCH SHARES WILL BE DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND
VALIDLY ISSUED AND OUTSTANDING, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF
ALL LIENS, ENCUMBRANCES AND RIGHTS OF REFUSAL OF ANY KIND AND THE HOLDERS SHALL
BE ENTITLED TO ALL RIGHTS ACCORDED TO A HOLDER OF COMMON STOCK. WHEN THE AIR
SHARES ARE ISSUED AND PAID FOR IN ACCORDANCE WITH THE TERMS OF THE AIRS, SUCH
SHARES WILL BE DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND VALIDLY
ISSUED AND OUTSTANDING, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL
LIENS, ENCUMBRANCES AND RIGHTS OF REFUSAL OF ANY KIND AND THE HOLDERS SHALL BE
ENTITLED TO ALL RIGHTS ACCORDED TO A HOLDER OF COMMON STOCK.


 


(E)                                  NO CONFLICTS. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY
THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND WILL
NOT (I) VIOLATE ANY PROVISION OF THE ARTICLES OR BYLAWS OR ANY SUBSIDIARY’S
COMPARABLE CHARTER DOCUMENTS, (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN
EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER,
OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION OF, ANY AGREEMENT, MORTGAGE, DEED OF TRUST, INDENTURE, NOTE, BOND,
LICENSE, LEASE AGREEMENT, INSTRUMENT OR OBLIGATION TO WHICH THE COMPANY OR ANY
OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES’ RESPECTIVE PROPERTIES OR ASSETS ARE BOUND, (III) CREATE OR IMPOSE
A LIEN, MORTGAGE, SECURITY INTEREST, CHARGE OR ENCUMBRANCE OF ANY NATURE ON ANY
PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS SUBSIDIARIES UNDER ANY AGREEMENT
OR ANY COMMITMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR
BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR BY WHICH ANY OF
THEIR RESPECTIVE PROPERTIES OR ASSETS ARE BOUND, OR (IV) RESULT IN A VIOLATION
OF ANY FEDERAL, STATE, LOCAL OR FOREIGN STATUTE, RULE, REGULATION, ORDER,
JUDGMENT OR DECREE (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS)
APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH ANY PROPERTY OR
ASSET OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR AFFECTED, EXCEPT, IN
ALL CASES OTHER THAN VIOLATIONS PURSUANT TO CLAUSES (I) OR (IV) (WITH RESPECT TO
FEDERAL AND STATE SECURITIES LAWS) ABOVE, FOR SUCH CONFLICTS, DEFAULTS,
TERMINATIONS, AMENDMENTS, ACCELERATION, CANCELLATIONS AND VIOLATIONS AS WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT. THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES IS NOT BEING CONDUCTED IN VIOLATION
OF ANY LAWS, ORDINANCES OR REGULATIONS OF ANY GOVERNMENTAL ENTITY, EXCEPT FOR
POSSIBLE VIOLATIONS WHICH SINGULARLY OR IN THE AGGREGATE DO NOT AND WILL NOT
HAVE A MATERIAL ADVERSE EFFECT. NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS REQUIRED UNDER FEDERAL, STATE, FOREIGN OR LOCAL LAW, RULE OR REGULATION TO
OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR
REGISTRATION WITH, ANY COURT OR GOVERNMENTAL AGENCY IN ORDER FOR IT TO EXECUTE,
DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS OR
ISSUE AND SELL THE SECURITIES IN ACCORDANCE WITH THE TERMS HEREOF OR THEREOF
(OTHER THAN ANY FILINGS WHICH MAY BE REQUIRED TO BE MADE BY THE COMPANY WITH THE
SECURITIES AND EXCHANGE

 

4

--------------------------------------------------------------------------------


 


COMMISSION (THE “COMMISSION”) AND/OR THE AMERICAN STOCK EXCHANGE PRIOR TO OR
SUBSEQUENT TO THE CLOSING, OR STATE SECURITIES ADMINISTRATORS PRIOR TO OR
SUBSEQUENT TO THE CLOSING, OR ANY REGISTRATION STATEMENT WHICH MAY BE FILED
PURSUANT HERETO OR THERETO).


 


(F)                                    COMMISSION DOCUMENTS; FINANCIAL
STATEMENTS. THE COMMON STOCK IS REGISTERED PURSUANT TO SECTION 12(B) OR 12(G) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AND,
EXCEPT AS DISCLOSED ON SCHEDULE 2.1(F) HERETO, THE COMPANY HAS TIMELY FILED ALL
REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED
BY IT WITH THE COMMISSION PURSUANT TO THE REPORTING REQUIREMENTS OF THE EXCHANGE
ACT, INCLUDING MATERIAL FILED PURSUANT TO SECTION 13(A) OR 15(D) OF THE EXCHANGE
ACT (ALL OF THE FOREGOING, INCLUDING FILINGS INCORPORATED BY REFERENCE THEREIN,
BEING REFERRED TO HEREIN AS THE “COMMISSION DOCUMENTS”). THE COMPANY HAS
DELIVERED OR MADE AVAILABLE (THROUGH THE SEC EDGAR WEBSITE) TO THE PURCHASERS
TRUE AND COMPLETE COPIES OF THE COMMISSION DOCUMENTS FILED WITH THE COMMISSION
SINCE DECEMBER 31, 2000.  THE COMPANY HAS NOT PROVIDED TO THE PURCHASERS ANY
MATERIAL NON-PUBLIC INFORMATION OR OTHER INFORMATION WHICH, ACCORDING TO
APPLICABLE LAW, RULE OR REGULATION, SHOULD HAVE BEEN DISCLOSED PUBLICLY BY THE
COMPANY BUT WHICH HAS NOT BEEN SO DISCLOSED, OTHER THAN WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  AT THE TIME OF ITS FILING, THE
COMPANY’S QUARTERLY REPORT ON FORM 10-QSB FOR THE FISCAL QUARTER ENDED
SEPTEMBER 30, 2004 (THE “FORM 10-Q”) COMPLIED IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION
PROMULGATED THEREUNDER AND OTHER FEDERAL, STATE AND LOCAL LAWS, RULES AND
REGULATIONS APPLICABLE TO SUCH DOCUMENTS, AND THE FORM 10-Q DID NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. AT THE
TIME OF ITS FILING, THE COMPANY’S ANNUAL REPORT ON FORM 10-KSB FOR THE FISCAL
YEAR ENDED MARCH 31, 2004 (THE “FORM 10-K”) COMPLIED IN ALL MATERIAL RESPECTS
WITH THE REQUIREMENTS OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE
COMMISSION PROMULGATED THEREUNDER AND OTHER FEDERAL, STATE AND LOCAL LAWS, RULES
AND REGULATIONS APPLICABLE TO SUCH DOCUMENTS, AND, AT THE TIME OF ITS FILING,
THE FORM 10-K DID NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED
TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING. AS OF THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF
THE COMPANY INCLUDED IN THE COMMISSION DOCUMENTS COMPLIED AS TO FORM IN ALL
MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED
RULES AND REGULATIONS OF THE COMMISSION OR OTHER APPLICABLE RULES AND
REGULATIONS WITH RESPECT THERETO. SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED
IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) APPLIED ON
A CONSISTENT BASIS DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY BE OTHERWISE
INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO OR (II) IN THE CASE
OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY NOT INCLUDE FOOTNOTES OR
MAY BE CONDENSED OR SUMMARY STATEMENTS), AND FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE
DATES THEREOF AND THE RESULTS OF OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN
ENDED (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).


 


(G)                                 SUBSIDIARIES. ALL OF THE OUTSTANDING SHARES
OF CAPITAL STOCK OF EACH SUBSIDIARY HAVE BEEN DULY AUTHORIZED AND VALIDLY
ISSUED, AND ARE FULLY PAID AND NONASSESSABLE. THERE ARE NO OUTSTANDING
PREEMPTIVE, CONVERSION OR OTHER RIGHTS, OPTIONS, WARRANTS OR AGREEMENTS GRANTED
OR ISSUED BY OR BINDING UPON ANY SUBSIDIARY FOR THE PURCHASE OR ACQUISITION OF
ANY SHARES

 

5

--------------------------------------------------------------------------------


 


OF CAPITAL STOCK OF ANY SUBSIDIARY OR ANY OTHER SECURITIES CONVERTIBLE INTO,
EXCHANGEABLE FOR OR EVIDENCING THE RIGHTS TO SUBSCRIBE FOR ANY SHARES OF SUCH
CAPITAL STOCK. NEITHER THE COMPANY NOR ANY SUBSIDIARY IS SUBJECT TO ANY
OBLIGATION (CONTINGENT OR OTHERWISE) TO REPURCHASE OR OTHERWISE ACQUIRE OR
RETIRE ANY SHARES OF THE CAPITAL STOCK OF ANY SUBSIDIARY OR ANY CONVERTIBLE
SECURITIES, RIGHTS, WARRANTS OR OPTIONS OF THE TYPE DESCRIBED IN THE PRECEDING
SENTENCE EXCEPT AS SET FORTH ON SCHEDULE 2.1(G) HERETO. NEITHER THE COMPANY NOR
ANY SUBSIDIARY IS PARTY TO, NOR HAS ANY KNOWLEDGE OF, ANY AGREEMENT RESTRICTING
THE VOTING OR TRANSFER OF ANY SHARES OF THE CAPITAL STOCK OF ANY SUBSIDIARY. FOR
THE PURPOSES OF THIS AGREEMENT, “SUBSIDIARY” SHALL MEAN ANY PERSON OF WHICH AT
LEAST A MAJORITY OF THE SECURITIES OR OTHER OWNERSHIP INTEREST HAVING ORDINARY
VOTING POWER (ABSOLUTELY OR CONTINGENTLY) FOR THE ELECTION OF DIRECTORS OR OTHER
PERSONS PERFORMING SIMILAR FUNCTIONS ARE AT THE TIME OWNED DIRECTLY OR
INDIRECTLY BY THE COMPANY AND/OR ANY OF ITS OTHER SUBSIDIARIES.


 


(H)                                 NO MATERIAL ADVERSE CHANGE. SINCE
SEPTEMBER 30, 2004, THE COMPANY HAS NOT EXPERIENCED OR SUFFERED ANY MATERIAL
ADVERSE EFFECT, EXCEPT FOR OPERATING LOSSES INCURRED IN THE ORDINARY COURSE OF
BUSINESS.


 


(I)                                     NO UNDISCLOSED LIABILITIES.  EXCEPT AS
DISCLOSED ON SCHEDULE 2.1(I) HERETO, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS ANY LIABILITIES, OBLIGATIONS, CLAIMS OR LOSSES (WHETHER
LIQUIDATED OR UNLIQUIDATED, SECURED OR UNSECURED, ABSOLUTE, ACCRUED, CONTINGENT
OR OTHERWISE) OTHER THAN THOSE SET FORTH ON THE BALANCE SHEET INCLUDED IN THE
FORM 10-Q OR INCURRED IN THE ORDINARY COURSE OF THE COMPANY’S OR ITS
SUBSIDIARIES RESPECTIVE BUSINESSES SINCE SEPTEMBER 30,  2004, AND WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, DO NOT OR WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT ON THE COMPANY OR ITS SUBSIDIARIES.


 


(J)                                     NO UNDISCLOSED EVENTS OR CIRCUMSTANCES.
SINCE SEPTEMBER 30, 2004, EXCEPT AS DISCLOSED ON SCHEDULE 2.1(J) HERETO, NO
EVENT OR CIRCUMSTANCE HAS OCCURRED OR EXISTS WITH RESPECT TO THE COMPANY OR ITS
SUBSIDIARIES OR THEIR RESPECTIVE BUSINESSES, PROPERTIES, PROSPECTS, OPERATIONS
OR FINANCIAL CONDITION, WHICH, UNDER APPLICABLE LAW, RULE OR REGULATION,
REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT BY THE COMPANY BUT WHICH HAS NOT BEEN
SO PUBLICLY ANNOUNCED OR DISCLOSED.


 


(K)                                  INDEBTEDNESS. SCHEDULE 2.1(K) HERETO SETS
FORTH AS OF THE DATE HEREOF ANY MATERIAL ADVERSE EFFECT TO THE PREVIOUSLY
REPORTED OUTSTANDING SECURED AND UNSECURED INDEBTEDNESS OF THE COMPANY OR ANY
SUBSIDIARY, OR FOR WHICH THE COMPANY OR ANY SUBSIDIARY HAS COMMITMENTS. FOR
PURPOSES OF THIS AGREEMENT: (X) “INDEBTEDNESS” OF ANY PERSON MEANS, WITHOUT
DUPLICATION (A) ANY INDEBTEDNESS FOR BORROWED MONEY IN EXCESS OF $100,000, (B)
ANY OBLIGATIONS ISSUED, UNDERTAKEN OR ASSUMED AS THE DEFERRED PURCHASE PRICE OF
PROPERTY OR SERVICES (OTHER THAN TRADE PAYABLES ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS) IN EXCESS OF $100,000, (C) ALL REIMBURSEMENT OR PAYMENT
OBLIGATIONS WITH RESPECT TO LETTERS OF CREDIT, SURETY BONDS AND OTHER SIMILAR
INSTRUMENTS, (D) ANY OBLIGATIONS EVIDENCED BY NOTES, BONDS, DEBENTURES OR
SIMILAR INSTRUMENTS, INCLUDING OBLIGATIONS SO EVIDENCED INCURRED IN CONNECTION
WITH THE ACQUISITION OF PROPERTY, ASSETS OR BUSINESSES, (E) ANY INDEBTEDNESS IN
EXCESS OF $100,000 CREATED OR ARISING UNDER ANY CONDITIONAL SALE OR OTHER TITLE
RETENTION AGREEMENT, OR INCURRED AS FINANCING, IN EITHER CASE WITH RESPECT TO
ANY PROPERTY OR ASSETS ACQUIRED WITH THE PROCEEDS OF SUCH INDEBTEDNESS (EVEN
THOUGH THE RIGHTS AND REMEDIES OF THE SELLER OR BANK UNDER SUCH AGREEMENT IN THE
EVENT OF DEFAULT ARE LIMITED TO REPOSSESSION OR SALE OF SUCH PROPERTY), (F) ALL
MONETARY OBLIGATIONS UNDER ANY LEASING OR SIMILAR ARRANGEMENT WHICH, IN
CONNECTION WITH GAAP, CONSISTENTLY APPLIED FOR THE

 

6

--------------------------------------------------------------------------------


 


PERIODS COVERED THEREBY, IS CLASSIFIED AS A CAPITAL LEASE WITH A PRESENT VALUE
IN EXCESS OF $100,000, (G) ALL INDEBTEDNESS REFERRED TO IN CLAUSES (A) THROUGH
(F) ABOVE SECURED BY (OR FOR WHICH THE HOLDER OF SUCH INDEBTEDNESS HAS AN
EXISTING RIGHT, CONTINGENT OR OTHERWISE, TO BE SECURED BY) ANY MORTGAGE, LIEN,
PLEDGE, CHARGE, SECURITY INTEREST OR OTHER ENCUMBRANCE UPON OR IN ANY PROPERTY
OR ASSETS (INCLUDING ACCOUNTS AND CONTRACT RIGHTS) OWNED BY ANY PERSON, EVEN
THOUGH THE PERSON WHICH OWNS SUCH ASSETS OR PROPERTY HAS NOT ASSUMED OR BECOME
LIABLE FOR THE PAYMENT OF SUCH INDEBTEDNESS, AND (H) ALL CONTINGENT OBLIGATIONS
IN RESPECT OF INDEBTEDNESS OR OBLIGATIONS OF OTHERS OF THE KINDS REFERRED TO IN
CLAUSES (A) THROUGH (G) ABOVE; AND (Y) “CONTINGENT OBLIGATION” MEANS, AS TO ANY
PERSON, ANY DIRECT OR INDIRECT LIABILITY, CONTINGENT OR OTHERWISE, OF THAT
PERSON WITH RESPECT TO ANY INDEBTEDNESS, LEASE, DIVIDEND OR OTHER OBLIGATION OF
ANOTHER PERSON IF THE PRIMARY PURPOSE OR INTENT OF THE PERSON INCURRING SUCH
LIABILITY, OR THE PRIMARY EFFECT THEREOF, IS TO PROVIDE ASSURANCE TO THE OBLIGEE
OF SUCH LIABILITY THAT SUCH LIABILITY WILL BE PAID OR DISCHARGED, OR THAT ANY
AGREEMENTS RELATING THERETO WILL BE COMPLIED WITH, OR THAT THE HOLDERS OF SUCH
LIABILITY WILL BE PROTECTED (IN WHOLE OR IN PART) AGAINST LOSS WITH RESPECT
THERETO IN EXCESS OF $100,000 DUE UNDER LEASES REQUIRED TO BE CAPITALIZED IN
ACCORDANCE WITH GAAP. EXCEPT AS DISCLOSED ON SCHEDULE 2.1(K), NEITHER THE
COMPANY NOR ANY SUBSIDIARY IS IN DEFAULT WITH RESPECT TO ANY INDEBTEDNESS.


 


(L)                                     TITLE TO ASSETS.  EACH OF THE COMPANY
AND THE SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE TO ALL OF ITS REAL AND
PERSONAL PROPERTY, FREE AND CLEAR OF ANY MORTGAGES, PLEDGES, CHARGES, LIENS,
SECURITY INTERESTS OR OTHER ENCUMBRANCES OF ANY NATURE WHATSOEVER, EXCEPT AS
DISCLOSED IN THE COMMISSION DOCUMENTS, FOR THOSE INDICATED ON SCHEDULE 2.1(L)
HERETO OR SUCH THAT, INDIVIDUALLY OR IN THE AGGREGATE, DO NOT HAVE A MATERIAL
ADVERSE EFFECT.  ALL LEASES TO REAL AND PERSONAL PROPERTY OF THE COMPANY AND
EACH OF ITS SUBSIDIARIES ARE VALID AND SUBSISTING AND IN FULL FORCE AND EFFECT.


 


(M)                               ACTIONS PENDING. THERE IS NO ACTION, SUIT,
CLAIM, INVESTIGATION, ARBITRATION, ALTERNATE DISPUTE RESOLUTION PROCEEDING OR
OTHER PROCEEDING PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST
THE COMPANY OR ANY SUBSIDIARY WHICH QUESTIONS THE VALIDITY OF THIS AGREEMENT OR
ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY OR ANY ACTION TAKEN OR TO BE TAKEN PURSUANT HERETO OR THERETO.
EXCEPT AS SET FORTH ON SCHEDULE 2.1(M) HERETO, THERE IS NO ACTION, SUIT, CLAIM,
INVESTIGATION, ARBITRATION, ALTERNATE DISPUTE RESOLUTION PROCEEDING OR OTHER
PROCEEDING PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR
INVOLVING THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES OR
ASSETS, WHICH INDIVIDUALLY OR IN THE AGGREGATE, WOULD HAVE A MATERIAL ADVERSE
EFFECT. THERE ARE NO OUTSTANDING ORDERS, JUDGMENTS, INJUNCTIONS, AWARDS OR
DECREES OF ANY COURT, ARBITRATOR OR GOVERNMENTAL OR REGULATORY BODY AGAINST THE
COMPANY OR ANY SUBSIDIARY OR ANY OFFICERS OR DIRECTORS OF THE COMPANY OR ANY
SUBSIDIARY IN THEIR CAPACITIES AS SUCH, WHICH INDIVIDUALLY, OR IN THE AGGREGATE,
WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


(N)                                 COMPLIANCE WITH LAW.  THE BUSINESS OF THE
COMPANY AND THE SUBSIDIARIES HAS BEEN AND IS PRESENTLY BEING CONDUCTED IN
ACCORDANCE WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL GOVERNMENTAL LAWS,
RULES, REGULATIONS AND ORDINANCES, EXCEPT AS SET FORTH IN THE COMMISSION
DOCUMENTS OR ON SCHEDULE 2.1(N) HERETO OR SUCH THAT, INDIVIDUALLY OR IN THE
AGGREGATE, THE NONCOMPLIANCE THEREWITH WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.
THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE ALL FRANCHISES, PERMITS, LICENSES,
CONSENTS AND OTHER GOVERNMENTAL OR REGULATORY AUTHORIZATIONS AND APPROVALS
NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS NOW BEING CONDUCTED BY IT UNLESS
THE FAILURE TO POSSESS SUCH FRANCHISES, PERMITS, LICENSES, CONSENTS AND

 

7

--------------------------------------------------------------------------------


 


OTHER GOVERNMENTAL OR REGULATORY AUTHORIZATIONS AND APPROVALS, INDIVIDUALLY OR
IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(O)                                 TAXES.  EXCEPT AS SET FORTH ON
SCHEDULE 2.1(O) HERETO, THE COMPANY AND EACH OF THE SUBSIDIARIES HAS ACCURATELY
PREPARED AND FILED ALL FEDERAL, STATE AND OTHER TAX RETURNS REQUIRED BY LAW TO
BE FILED BY IT, HAS PAID OR MADE PROVISIONS FOR THE PAYMENT OF ALL TAXES SHOWN
TO BE DUE AND ALL ADDITIONAL ASSESSMENTS, AND ADEQUATE PROVISIONS HAVE BEEN AND
ARE REFLECTED IN THE FINANCIAL STATEMENTS OF THE COMPANY AND THE SUBSIDIARIES
FOR ALL CURRENT TAXES AND OTHER CHARGES TO WHICH THE COMPANY OR ANY SUBSIDIARY
IS SUBJECT AND WHICH ARE NOT CURRENTLY DUE AND PAYABLE.  THE COMPANY HAS NO
KNOWLEDGE OF ANY ADDITIONAL ASSESSMENTS, ADJUSTMENTS OR CONTINGENT TAX LIABILITY
(WHETHER FEDERAL OR STATE) OF ANY NATURE WHATSOEVER, WHETHER PENDING OR
THREATENED AGAINST THE COMPANY OR ANY SUBSIDIARY FOR ANY PERIOD, NOR OF ANY
BASIS FOR ANY SUCH ASSESSMENT, ADJUSTMENT OR CONTINGENCY.


 


(P)                                 CERTAIN FEES.  EXCEPT FOR STONEGATE
SECURITIES, INC. OR AS SET FORTH ON SCHEDULE 2.1(P) HERETO, THE COMPANY HAS NOT
EMPLOYED ANY BROKER OR FINDER OR INCURRED ANY LIABILITY FOR ANY BROKERAGE OR
INVESTMENT BANKING FEES, COMMISSIONS, FINDERS’ STRUCTURING FEES, FINANCIAL
ADVISORY FEES OR OTHER SIMILAR FEES IN CONNECTION WITH THE TRANSACTION
DOCUMENTS.


 


(Q)                                 DISCLOSURE. TO THE BEST OF THE COMPANY’S
KNOWLEDGE, NEITHER THIS AGREEMENT OR THE SCHEDULES HERETO NOR ANY OTHER
DOCUMENTS, CERTIFICATES OR INSTRUMENTS FURNISHED TO THE PURCHASERS BY OR ON
BEHALF OF THE COMPANY OR ANY SUBSIDIARY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE
HEREIN OR THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE
HEREIN OR THEREIN, NOT MISLEADING.


 


(R)                                    INTELLECTUAL PROPERTY.  EXCEPT AS SET
FORTH ON SCHEDULE 2.1(R), THE COMPANY AND EACH OF THE SUBSIDIARIES OWNS OR
POSSESSES ALL THE PROPRIETARY RIGHTS OWNED BY IT AND HAVE NO KNOWLEDGE THAT SUCH
RIGHTS ARE IN CONFLICT WITH THE RIGHTS OF OTHERS. AS OF THE DATE OF THIS
AGREEMENT, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY
WRITTEN NOTICE THAT ANY PROPRIETARY RIGHTS HAVE BEEN DECLARED UNENFORCEABLE OR
OTHERWISE INVALID BY ANY COURT OR GOVERNMENTAL AGENCY. AS OF THE DATE OF THIS
AGREEMENT, THERE IS, TO THE KNOWLEDGE OF THE COMPANY, NO MATERIAL EXISTING
INFRINGEMENT, MISUSE OR MISAPPROPRIATION OF ANY PROPRIETARY RIGHTS BY OTHERS. 
FROM SEPTEMBER 30, 2004 TO THE DATE OF THIS AGREEMENT, NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY WRITTEN NOTICE ALLEGING THAT THE
OPERATION OF THE BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES INFRINGES IN
ANY MATERIAL RESPECT UPON THE INTELLECTUAL PROPERTY RIGHTS OF OTHERS.
“PROPRIETARY RIGHTS” SHALL MEAN PATENTS, TRADEMARKS, DOMAIN NAMES (WHETHER OR
NOT REGISTERED) AND ANY PATENTABLE IMPROVEMENTS OR COPYRIGHTABLE DERIVATIVE
WORKS THEREOF, WEBSITES AND INTELLECTUAL PROPERTY RIGHTS RELATING THERETO,
SERVICE MARKS, TRADE NAMES, COPYRIGHTS, LICENSES AND AUTHORIZATIONS, AND ALL
RIGHTS WITH RESPECT TO THE FOREGOING.


 


(S)                                  ENVIRONMENTAL COMPLIANCE. EXCEPT AS
DISCLOSED ON SCHEDULE 2.1(S) HERETO, THE COMPANY AND EACH OF ITS SUBSIDIARIES
HAVE OBTAINED ALL APPROVALS, AUTHORIZATION, CERTIFICATES, CONSENTS, LICENSES,
ORDERS AND PERMITS OR OTHER SIMILAR AUTHORIZATIONS OF ALL GOVERNMENTAL
AUTHORITIES, OR FROM ANY OTHER PERSON, THAT ARE REQUIRED UNDER ANY ENVIRONMENTAL
LAWS, THE ABSENCE OF WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.  “ENVIRONMENTAL
LAWS” SHALL MEAN ALL APPLICABLE LAWS RELATING TO THE PROTECTION OF THE
ENVIRONMENT INCLUDING, WITHOUT LIMITATION, ALL REQUIREMENTS PERTAINING TO
REPORTING, LICENSING, PERMITTING, CONTROLLING,

 

8

--------------------------------------------------------------------------------


 


INVESTIGATING OR REMEDIATING EMISSIONS, DISCHARGES, RELEASES OR THREATENED
RELEASES OF HAZARDOUS SUBSTANCES, CHEMICAL SUBSTANCES, POLLUTANTS, CONTAMINANTS
OR TOXIC SUBSTANCES, MATERIALS OR WASTES, WHETHER SOLID, LIQUID OR GASEOUS IN
NATURE, INTO THE AIR, SURFACE WATER, GROUNDWATER OR LAND, OR RELATING TO THE
MANUFACTURE, PROCESSING, DISTRIBUTION, USE, TREATMENT, STORAGE, DISPOSAL,
TRANSPORT OR HANDLING OF HAZARDOUS SUBSTANCES, CHEMICAL SUBSTANCES, POLLUTANTS,
CONTAMINANTS OR TOXIC SUBSTANCES, MATERIAL OR WASTES, WHETHER SOLID, LIQUID OR
GASEOUS IN NATURE. EXCEPT AS SET FORTH ON SCHEDULE 2.1(S) HERETO, THE COMPANY
HAS ALL NECESSARY GOVERNMENTAL APPROVALS REQUIRED UNDER ALL ENVIRONMENTAL LAWS
AND USED IN ITS BUSINESS OR IN THE BUSINESS OF ANY OF ITS SUBSIDIARIES, EXCEPT
FOR SUCH INSTANCES AS WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL
ADVERSE EFFECT. THE COMPANY AND EACH OF ITS SUBSIDIARIES ARE ALSO IN COMPLIANCE
WITH ALL OTHER LIMITATIONS, RESTRICTIONS, CONDITIONS, STANDARDS, REQUIREMENTS,
SCHEDULES AND TIMETABLES REQUIRED OR IMPOSED UNDER ALL ENVIRONMENTAL LAWS. 
EXCEPT FOR SUCH INSTANCES AS WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A
MATERIAL ADVERSE EFFECT, THERE ARE NO PAST OR PRESENT EVENTS, CONDITIONS,
CIRCUMSTANCES, INCIDENTS, ACTIONS OR OMISSIONS RELATING TO OR IN ANY WAY
AFFECTING THE COMPANY OR ITS SUBSIDIARIES THAT VIOLATE OR MAY VIOLATE ANY
ENVIRONMENTAL LAW AFTER THE CLOSING OR THAT MAY GIVE RISE TO ANY ENVIRONMENTAL
LIABILITIES, OR OTHERWISE FORM THE BASIS OF ANY CLAIM, ACTION, DEMAND, SUIT,
PROCEEDING, HEARING, STUDY OR INVESTIGATION (I) UNDER ANY ENVIRONMENTAL LAW, OR
(II) BASED ON OR RELATED TO THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE,
TREATMENT, STORAGE (INCLUDING, WITHOUT LIMITATION, UNDERGROUND STORAGE TANKS),
DISPOSAL, TRANSPORT OR HANDLING, OR THE EMISSION, DISCHARGE, RELEASE OR
THREATENED RELEASE OF ANY HAZARDOUS SUBSTANCE.  “ENVIRONMENTAL LIABILITIES”
MEANS ALL LIABILITIES OF A PERSON (WHETHER SUCH LIABILITIES ARE OWED BY SUCH
PERSON TO GOVERNMENTAL AUTHORITIES, THIRD PARTIES OR OTHERWISE) WHETHER
CURRENTLY IN EXISTENCE OR ARISING HEREAFTER WHICH ARISE UNDER OR RELATE TO ANY
ENVIRONMENTAL LAW.


 


(T)                                    BOOKS AND RECORDS; INTERNAL ACCOUNTING
CONTROLS. THE BOOKS, RECORDS AND DOCUMENTS OF THE COMPANY AND ITS SUBSIDIARIES
ACCURATELY REFLECT IN ALL MATERIAL RESPECTS THE INFORMATION RELATING TO THE
BUSINESS OF THE COMPANY AND THE SUBSIDIARIES, THE LOCATION AND COLLECTION OF
THEIR ASSETS, AND THE NATURE OF ALL TRANSACTIONS GIVING RISE TO THE OBLIGATIONS
OR ACCOUNTS RECEIVABLE OF THE COMPANY OR ANY SUBSIDIARY. THE COMPANY AND EACH OF
ITS SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT,
IN THE JUDGMENT OF THE COMPANY’S BOARD OF DIRECTORS, TO PROVIDE REASONABLE
ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY
TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP AND TO
MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV) THE
RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTIONS ARE TAKEN WITH RESPECT TO ANY
DIFFERENCES.


 


(U)                                 MATERIAL AGREEMENTS. EXCEPT FOR THE
TRANSACTION DOCUMENTS OR AS SET FORTH ON SCHEDULE 2.1(U) HERETO, OR THOSE THAT
ARE INCLUDED AS EXHIBITS TO THE COMMISSION DOCUMENTS, NEITHER THE COMPANY NOR
ANY SUBSIDIARY IS A PARTY TO ANY WRITTEN OR ORAL CONTRACT, INSTRUMENT,
AGREEMENT, COMMITMENT, OBLIGATION, PLAN OR ARRANGEMENT, A COPY OF WHICH WOULD BE
REQUIRED TO BE FILED WITH THE COMMISSION (COLLECTIVELY, “MATERIAL AGREEMENTS”)
IF THE COMPANY OR ANY SUBSIDIARY WERE REGISTERING SECURITIES UNDER THE
SECURITIES ACT. THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS IN ALL MATERIAL
RESPECTS PERFORMED ALL THE OBLIGATIONS REQUIRED TO BE PERFORMED BY THEM TO DATE
UNDER THE FOREGOING AGREEMENTS, HAVE RECEIVED NO NOTICE OF DEFAULT AND, TO THE
BEST OF THE COMPANY’S KNOWLEDGE, ARE NOT IN DEFAULT UNDER ANY MATERIAL AGREEMENT
NOW IN

 

9

--------------------------------------------------------------------------------


 


EFFECT, THE RESULT OF WHICH COULD CAUSE A MATERIAL ADVERSE EFFECT. NO WRITTEN OR
ORAL CONTRACT, INSTRUMENT, AGREEMENT, COMMITMENT, OBLIGATION, PLAN OR
ARRANGEMENT OF THE COMPANY OR OF ANY SUBSIDIARY LIMITS OR SHALL LIMIT THE
PAYMENT OF DIVIDENDS ON ITS COMMON STOCK, EXCEPT AS SET FORTH ON SCHEDULE 2.1(U)
HERETO.


 


(V)                                 TRANSACTIONS WITH AFFILIATES. EXCEPT AS
DISCLOSED IN THE COMMISSION DOCUMENTS OR AS SET FORTH ON SCHEDULE 2.1(V) HERETO,
THERE ARE NO LOANS, LEASES, AGREEMENTS, CONTRACTS, ROYALTY AGREEMENTS,
MANAGEMENT CONTRACTS OR ARRANGEMENTS OR OTHER CONTINUING TRANSACTIONS BETWEEN
(A) THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE CUSTOMERS OR
SUPPLIERS, ON THE ONE HAND, AND (B) ON THE OTHER HAND, ANY OFFICER, EMPLOYEE,
CONSULTANT OR DIRECTOR OF THE COMPANY, OR ANY OF ITS SUBSIDIARIES, OR ANY PERSON
OWNING 5% OR MORE OF THE CAPITAL STOCK OF THE COMPANY OR ANY SUBSIDIARY OR ANY
MEMBER OF THE IMMEDIATE FAMILY OF SUCH OFFICER, EMPLOYEE, CONSULTANT, DIRECTOR
OR 5% OR GREATER STOCKHOLDER OR ANY CORPORATION OR OTHER ENTITY CONTROLLED BY
SUCH OFFICER, EMPLOYEE, CONSULTANT, DIRECTOR OR STOCKHOLDER, WHICH REQUIRE
DISCLOSURE UNDER APPLICABLE SECURITIES LAWS.


 


(W)                               SECURITIES ACT OF 1933.  THE COMPANY HAS
COMPLIED AND WILL COMPLY WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS
IN CONNECTION WITH THE OFFER, ISSUANCE AND SALE OF THE SECURITIES HEREUNDER.
NEITHER THE COMPANY NOR ANYONE ACTING ON ITS BEHALF, DIRECTLY OR INDIRECTLY, HAS
OR WILL SELL, OFFER TO SELL OR SOLICIT OFFERS TO BUY ANY OF THE SECURITIES, OR
SIMILAR SECURITIES TO, OR SOLICIT OFFERS WITH RESPECT THERETO FROM, OR ENTER
INTO ANY PRELIMINARY CONVERSATIONS OR NEGOTIATIONS RELATING THERETO WITH, ANY
PERSON, OR HAS TAKEN OR WILL TAKE ANY ACTION SO AS TO BRING THE ISSUANCE AND
SALE OF ANY OF THE SECURITIES UNDER THE REGISTRATION PROVISIONS OF THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NEITHER THE COMPANY NOR ANY
OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS ENGAGED IN
ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF
REGULATION D UNDER THE SECURITIES ACT) IN CONNECTION WITH THE OFFER OR SALE OF
ANY OF THE SECURITIES.


 


(X)                                   GOVERNMENTAL APPROVALS. EXCEPT AS SET
FORTH ON SCHEDULE 2.1(X) HERETO, AND EXCEPT FOR THE FILING OF ANY NOTICE PRIOR
OR SUBSEQUENT TO THE CLOSING THAT MAY BE REQUIRED UNDER APPLICABLE STATE AND/OR
FEDERAL SECURITIES LAWS (WHICH IF REQUIRED, SHALL BE FILED ON A TIMELY BASIS),
NO AUTHORIZATION, CONSENT, APPROVAL, LICENSE, EXEMPTION OF, FILING OR
REGISTRATION WITH ANY COURT OR GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD,
BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, IS OR WILL BE NECESSARY
FOR, OR IN CONNECTION WITH, THE EXECUTION OR DELIVERY OF THE SHARES, THE
WARRANTS AND THE AIRS, OR FOR THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS
UNDER THE TRANSACTION DOCUMENTS.


 


(Y)                                 EMPLOYEES. NEITHER THE COMPANY NOR ANY
SUBSIDIARY HAS ANY COLLECTIVE BARGAINING ARRANGEMENTS OR AGREEMENTS COVERING ANY
OF ITS EMPLOYEES.  EXCEPT AS SET FORTH ON SCHEDULE 2.1(Y) HERETO, NEITHER THE
COMPANY NOR ANY SUBSIDIARY HAS ANY EMPLOYMENT CONTRACT, AGREEMENT REGARDING
PROPRIETARY INFORMATION, NON-COMPETITION AGREEMENT, NON-SOLICITATION AGREEMENT,
CONFIDENTIALITY AGREEMENT, OR ANY OTHER SIMILAR CONTRACT OR RESTRICTIVE
COVENANT, RELATING TO THE RIGHT OF ANY OFFICER, EMPLOYEE OR CONSULTANT TO BE
EMPLOYED OR ENGAGED BY THE COMPANY OR SUCH SUBSIDIARY, WHICH CONTRACT OR
AGREEMENT IS REQUIRED TO BE DISCLOSED IN THE COMMISSION DOCUMENTS BUT WHICH IS
NOT SO DISCLOSED. SINCE SEPTEMBER 30, 2004, NO OFFICER (OTHER THAN LIANE
JOHNSON), CONSULTANT OR KEY EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY WHOSE
TERMINATION, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD HAVE A MATERIAL
ADVERSE EFFECT,

 

10

--------------------------------------------------------------------------------


 


HAS TERMINATED OR, TO THE KNOWLEDGE OF THE COMPANY, HAS ANY PRESENT INTENTION OF
TERMINATING HIS OR HER EMPLOYMENT OR ENGAGEMENT WITH THE COMPANY OR ANY
SUBSIDIARY.


 


(Z)                                   ABSENCE OF CERTAIN DEVELOPMENTS.  EXCEPT
AS SET FORTH IN THE COMMISSION DOCUMENTS OR ON SCHEDULE 2.1(Z) HERETO, SINCE
SEPTEMBER 30, 2004, OTHER THAN OPTIONS ISSUED IN THE ORDINARY COURSE OF BUSINESS
AND WHICH WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER THE COMPANY NOR
ANY SUBSIDIARY HAS:


 

(I)                                     ISSUED ANY STOCK, BONDS OR OTHER
CORPORATE SECURITIES OR ANY RIGHTS, OPTIONS OR WARRANTS WITH RESPECT THERETO
OTHER THAN UNDER THE COMPANY’S STOCK OPTION PLANS;

 

(II)                                  BORROWED ANY AMOUNT OR INCURRED OR BECOME
SUBJECT TO ANY LIABILITIES (ABSOLUTE OR CONTINGENT) EXCEPT CURRENT LIABILITIES
INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH ARE COMPARABLE IN NATURE AND
AMOUNT TO THE CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS
DURING THE COMPARABLE PORTION OF ITS PRIOR FISCAL YEAR, AS ADJUSTED TO REFLECT
THE CURRENT NATURE AND VOLUME OF THE COMPANY’S OR SUCH SUBSIDIARY’S BUSINESS;

 

(III)                               DISCHARGED OR SATISFIED ANY LIEN OR
ENCUMBRANCE OR PAID ANY OBLIGATION OR LIABILITY (ABSOLUTE OR CONTINGENT), OTHER
THAN CURRENT LIABILITIES PAID IN THE ORDINARY COURSE OF BUSINESS;

 

(IV)                              DECLARED OR MADE ANY PAYMENT OR DISTRIBUTION
OF CASH OR OTHER PROPERTY TO STOCKHOLDERS WITH RESPECT TO ITS STOCK, OR
PURCHASED OR REDEEMED, OR MADE ANY AGREEMENTS SO TO PURCHASE OR REDEEM, ANY
SHARES OF ITS CAPITAL STOCK;

 

(V)                                 SOLD, ASSIGNED OR TRANSFERRED ANY OTHER
TANGIBLE ASSETS, OR CANCELED ANY DEBTS OR CLAIMS, EXCEPT IN THE ORDINARY COURSE
OF BUSINESS;

 

(VI)                              SOLD, ASSIGNED OR TRANSFERRED ANY PATENT
RIGHTS, TRADEMARKS, TRADE NAMES, COPYRIGHTS, TRADE SECRETS OR OTHER INTANGIBLE
ASSETS OR INTELLECTUAL PROPERTY RIGHTS, OR DISCLOSED ANY PROPRIETARY
CONFIDENTIAL INFORMATION TO ANY PERSON EXCEPT IN THE ORDINARY COURSE OF BUSINESS
OR TO THE PURCHASERS OR THEIR REPRESENTATIVES;

 

(VII)                           SUFFERED ANY SUBSTANTIAL LOSSES OR WAIVED ANY
RIGHTS OF MATERIAL VALUE, WHETHER OR NOT IN THE ORDINARY COURSE OF BUSINESS, OR
SUFFERED THE LOSS OF ANY MATERIAL AMOUNT OF PROSPECTIVE BUSINESS;

 

(VIII)                        MADE ANY CHANGES IN EMPLOYEE COMPENSATION EXCEPT
IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICES;

 

(IX)                                MADE CAPITAL EXPENDITURES OR COMMITMENTS
THEREFOR THAT AGGREGATE IN EXCESS OF $100,000;

 

(X)                                   ENTERED INTO ANY OTHER TRANSACTION OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS, OR ENTERED INTO ANY OTHER MATERIAL
TRANSACTION, WHETHER OR NOT IN THE ORDINARY COURSE OF BUSINESS;

 

11

--------------------------------------------------------------------------------


 

(XI)                                MADE CHARITABLE CONTRIBUTIONS OR PLEDGES IN
EXCESS OF $25,000;

 

(XII)                             SUFFERED ANY MATERIAL DAMAGE, DESTRUCTION OR
CASUALTY LOSS, WHETHER OR NOT COVERED BY INSURANCE;

 

(XIII)                          EXPERIENCED ANY MATERIAL PROBLEMS WITH LABOR OR
MANAGEMENT IN CONNECTION WITH THE TERMS AND CONDITIONS OF THEIR EMPLOYMENT;

 

(XIV)                         EFFECTED ANY TWO OR MORE EVENTS OF THE FOREGOING
KIND WHICH IN THE AGGREGATE WOULD CAUSE A MATERIAL ADVERSE EFFECT; OR

 

(XV)                            ENTERED INTO AN AGREEMENT, WRITTEN OR OTHERWISE,
TO TAKE ANY OF THE FOREGOING ACTIONS.

 


(AA)                            USE OF PROCEEDS. EXCEPT AS SET FORTH ON
SCHEDULE 2.1(AA), THE PROCEEDS FROM THE SALE OF THE SHARES, THE WARRANTS AND THE
AIRS WILL BE USED BY THE COMPANY FOR WORKING CAPITAL PURPOSES AND, EXCEPT AS SET
FORTH ON SCHEDULE 2.1(AA), SHALL NOT BE USED TO REPAY ANY OUTSTANDING
INDEBTEDNESS OR ANY LOANS TO ANY OFFICER, DIRECTOR, AFFILIATE OR INSIDER OF THE
COMPANY.


 


(BB)                          PUBLIC UTILITY HOLDING COMPANY ACT AND INVESTMENT
COMPANY ACT STATUS.  THE COMPANY IS NOT A “HOLDING COMPANY” OR A “PUBLIC UTILITY
COMPANY” AS SUCH TERMS ARE DEFINED IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF
1935, AS AMENDED.  THE COMPANY IS NOT, AND AS A RESULT OF AND IMMEDIATELY UPON
CLOSING WILL NOT BE, AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.


 


(CC)                            ERISA. NO LIABILITY TO THE PENSION BENEFIT
GUARANTY CORPORATION HAS BEEN INCURRED WITH RESPECT TO ANY PLAN BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES WHICH IS OR WOULD CAUSE A MATERIAL ADVERSE EFFECT.
THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE ISSUE AND SALE OF THE
SHARES, THE WARRANTS AND THE AIRS WILL NOT INVOLVE ANY TRANSACTION WHICH IS
SUBJECT TO THE PROHIBITIONS OF SECTION 406 OF ERISA OR IN CONNECTION WITH WHICH
A TAX COULD BE IMPOSED PURSUANT TO SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”); PROVIDED THAT, IF ANY PURCHASER, OR ANY PERSON
THAT OWNS A BENEFICIAL INTEREST IN ANY PURCHASER, IS AN “EMPLOYEE PENSION
BENEFIT PLAN” (WITHIN THE MEANING OF SECTION 3(2) OF ERISA) WITH RESPECT TO
WHICH THE COMPANY IS A “PARTY IN INTEREST” (WITHIN THE MEANING OF SECTION 3(14)
OF ERISA), THE REQUIREMENTS OF SECTIONS 407(D)(5) AND 408(E) OF ERISA, IF
APPLICABLE, ARE MET.  AS USED IN THIS SECTION 2.1(CC), THE TERM “PLAN” SHALL
MEAN AN “EMPLOYEE PENSION BENEFIT PLAN” (AS DEFINED IN SECTION 3 OF ERISA) WHICH
IS OR HAS BEEN ESTABLISHED OR MAINTAINED, OR TO WHICH CONTRIBUTIONS ARE OR HAVE
BEEN MADE, BY THE COMPANY OR ANY SUBSIDIARY OR BY ANY TRADE OR BUSINESS, WHETHER
OR NOT INCORPORATED, WHICH, TOGETHER WITH THE COMPANY OR ANY SUBSIDIARY, IS
UNDER COMMON CONTROL, AS DESCRIBED IN SECTION 414(B) OR (C) OF THE CODE.


 


(DD)                          DELISTING NOTIFICATION. THE COMPANY HAS NOT
RECEIVED A DELISTING NOTIFICATION FROM THE AMERICAN STOCK EXCHANGE THAT HAS NOT
BEEN RESCINDED, AND, TO ITS KNOWLEDGE, THERE ARE NO EXISTING FACTS OR
CIRCUMSTANCES THAT COULD GIVE RISE TO THE DELISTING OF THE COMMON STOCK FROM THE
AMERICAN STOCK EXCHANGE.

 

12

--------------------------------------------------------------------------------


 


(EE)                            SARBANES-OXLEY ACT. THE COMPANY IS IN COMPLIANCE
WITH ANY AND ALL APPLICABLE REQUIREMENTS OF THE SARBANES-OXLEY ACT OF 2002 THAT
ARE EFFECTIVE AS OF THE DATE HEREOF, AND ANY AND ALL APPLICABLE RULES AND
REGULATIONS PROMULGATED BY THE COMMISSION THEREUNDER THAT ARE EFFECTIVE AS OF
THE DATE HEREOF, EXCEPT WHERE SUCH NONCOMPLIANCE WOULD NOT HAVE, INDIVIDUALLY OR
IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


SECTION 2.2                                      REPRESENTATIONS AND WARRANTIES
OF THE PURCHASERS. EACH OF THE PURCHASERS HEREBY MAKES THE FOLLOWING
REPRESENTATIONS AND WARRANTIES TO THE COMPANY WITH RESPECT SOLELY TO ITSELF AND
NOT WITH RESPECT TO ANY OTHER PURCHASER:


 


(A)                                  ORGANIZATION AND STANDING OF THE
PURCHASERS. IF SUCH PURCHASER IS AN ENTITY, SUCH PURCHASER IS A CORPORATION,
LIMITED LIABILITY COMPANY OR PARTNERSHIP DULY INCORPORATED OR ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION.


 


(B)                                 AUTHORIZATION AND POWER. SUCH PURCHASER HAS
THE REQUISITE POWER AND AUTHORITY TO ENTER INTO AND PERFORM THE TRANSACTION
DOCUMENTS AND TO PURCHASE THE SHARES, THE WARRANTS AND THE AIRS BEING SOLD TO IT
HEREUNDER. THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS
BY SUCH PURCHASER AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED
HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR PARTNERSHIP
ACTION, AND NO FURTHER CONSENT OR AUTHORIZATION OF SUCH PURCHASER OR ITS BOARD
OF DIRECTORS, STOCKHOLDERS, OR PARTNERS, AS THE CASE MAY BE, IS REQUIRED. THIS
AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH PURCHASER.
THE OTHER TRANSACTION DOCUMENTS CONSTITUTE, OR SHALL CONSTITUTE WHEN EXECUTED
AND DELIVERED, VALID AND BINDING OBLIGATIONS OF SUCH PURCHASER ENFORCEABLE
AGAINST SUCH PURCHASER IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION, CONSERVATORSHIP, RECEIVERSHIP OR
SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITOR’S
RIGHTS AND REMEDIES OR BY OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


 


(C)                                  ACQUISITION FOR INVESTMENT. SUCH PURCHASER
IS PURCHASING THE SHARES AND ACQUIRING THE WARRANTS AND THE AIRS SOLELY FOR ITS
OWN ACCOUNT FOR THE PURPOSE OF INVESTMENT AND NOT WITH A VIEW TO OR FOR SALE IN
CONNECTION WITH THE DISTRIBUTION THEREOF. SUCH PURCHASER DOES NOT HAVE A PRESENT
INTENTION TO SELL ANY OF THE SECURITIES, NOR A PRESENT ARRANGEMENT (WHETHER OR
NOT LEGALLY BINDING) OR INTENTION TO EFFECT ANY DISTRIBUTION OF ANY OF THE
SECURITIES TO OR THROUGH ANY PERSON; PROVIDED, HOWEVER, THAT BY MAKING THE
REPRESENTATIONS HEREIN AND SUBJECT TO SECTION 2.2(E) BELOW, SUCH PURCHASER DOES
NOT AGREE TO HOLD ANY OF THE SECURITIES FOR ANY MINIMUM OR OTHER SPECIFIC TERM
AND RESERVES THE RIGHT TO PLEDGE ANY OF THE SECURITIES FOR MARGIN PURPOSES
AND/OR TO DISPOSE OF ANY OF THE SECURITIES AT ANY TIME IN ACCORDANCE WITH
FEDERAL AND STATE SECURITIES LAWS APPLICABLE TO SUCH DISPOSITION. SUCH PURCHASER
ACKNOWLEDGES THAT IT (I) HAS SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS SUCH THAT SUCH PURCHASER IS CAPABLE OF EVALUATING THE MERITS
AND RISKS OF ITS INVESTMENT IN THE COMPANY, (II) IS ABLE TO BEAR THE FINANCIAL
RISKS ASSOCIATED WITH AN INVESTMENT IN THE SECURITIES, AND (III) HAS BEEN GIVEN
FULL ACCESS TO SUCH RECORDS OF THE COMPANY AND THE SUBSIDIARIES AND TO THE
OFFICERS OF THE COMPANY AND THE SUBSIDIARIES AS IT HAS DEEMED NECESSARY OR
APPROPRIATE TO CONDUCT ITS DUE DILIGENCE INVESTIGATION.


 


(D)                                 RULE 144. SUCH PURCHASER UNDERSTANDS THAT
THE SECURITIES MUST BE HELD INDEFINITELY UNLESS SUCH SECURITIES ARE REGISTERED
UNDER THE SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. SUCH
PURCHASER ACKNOWLEDGES THAT IT IS FAMILIAR WITH RULE 144 OF THE

 

13

--------------------------------------------------------------------------------


 


RULES AND REGULATIONS OF THE COMMISSION, AS AMENDED, PROMULGATED PURSUANT TO THE
SECURITIES ACT (“RULE 144”), AND THAT SUCH PURCHASER HAS BEEN ADVISED THAT RULE
144 PERMITS RESALES ONLY UNDER CERTAIN CIRCUMSTANCES. SUCH PURCHASER UNDERSTANDS
THAT TO THE EXTENT THAT RULE 144 IS NOT AVAILABLE, SUCH PURCHASER WILL BE UNABLE
TO SELL ANY SECURITIES WITHOUT EITHER REGISTRATION UNDER THE SECURITIES ACT OR
THE EXISTENCE OF ANOTHER EXEMPTION FROM SUCH REGISTRATION REQUIREMENT.


 


(E)                                  GENERAL. SUCH PURCHASER UNDERSTANDS THAT
THE SECURITIES ARE BEING OFFERED AND SOLD IN RELIANCE ON A TRANSACTIONAL
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF FEDERAL AND STATE SECURITIES
LAWS AND THE COMPANY IS RELYING UPON THE TRUTH AND ACCURACY OF THE
REPRESENTATIONS, WARRANTIES, AGREEMENTS, ACKNOWLEDGMENTS AND UNDERSTANDINGS OF
SUCH PURCHASER SET FORTH HEREIN IN ORDER TO DETERMINE THE APPLICABILITY OF SUCH
EXEMPTIONS AND THE SUITABILITY OF SUCH PURCHASER TO ACQUIRE THE SECURITIES. SUCH
PURCHASER UNDERSTANDS THAT NO UNITED STATES FEDERAL OR STATE AGENCY OR ANY
GOVERNMENT OR GOVERNMENTAL AGENCY HAS PASSED UPON OR MADE ANY RECOMMENDATION OR
ENDORSEMENT OF THE SECURITIES.


 


(F)                                    OPPORTUNITIES FOR ADDITIONAL INFORMATION.
SUCH PURCHASER ACKNOWLEDGES THAT SUCH PURCHASER HAS HAD THE OPPORTUNITY TO ASK
QUESTIONS OF AND RECEIVE ANSWERS FROM, OR OBTAIN ADDITIONAL INFORMATION FROM,
THE EXECUTIVE OFFICERS OF THE COMPANY CONCERNING THE FINANCIAL AND OTHER AFFAIRS
OF THE COMPANY, AND TO THE EXTENT DEEMED NECESSARY IN LIGHT OF SUCH PURCHASER’S
PERSONAL KNOWLEDGE OF THE COMPANY’S AFFAIRS, SUCH PURCHASER HAS ASKED SUCH
QUESTIONS AND RECEIVED ANSWERS TO THE FULL SATISFACTION OF SUCH PURCHASER, AND
SUCH PURCHASER DESIRES TO INVEST IN THE COMPANY.


 


(G)                                 NO GENERAL SOLICITATION. SUCH PURCHASER
ACKNOWLEDGES THAT THE SECURITIES WERE NOT OFFERED TO SUCH PURCHASER BY MEANS OF
ANY FORM OF GENERAL OR PUBLIC SOLICITATION OR GENERAL ADVERTISING, OR PUBLICLY
DISSEMINATED ADVERTISEMENTS OR SALES LITERATURE, INCLUDING (I) ANY
ADVERTISEMENT, ARTICLE, NOTICE OR OTHER COMMUNICATION PUBLISHED IN ANY
NEWSPAPER, MAGAZINE, OR SIMILAR MEDIA, OR BROADCAST OVER TELEVISION OR RADIO, OR
(II) ANY SEMINAR OR MEETING TO WHICH SUCH PURCHASER WAS INVITED BY ANY OF THE
FOREGOING MEANS OF COMMUNICATIONS.


 


(H)                                 ACCREDITED INVESTOR. SUCH PURCHASER IS AN
ACCREDITED INVESTOR (AS DEFINED IN RULE 501 OF REGULATION D), AND SUCH PURCHASER
HAS SUCH EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS THAT IT IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN THE SECURITIES.  SUCH
PURCHASER ACKNOWLEDGES THAT AN INVESTMENT IN THE SECURITIES IS SPECULATIVE AND
INVOLVES A HIGH DEGREE OF RISK.


 


ARTICLE III


 


COVENANTS


 

The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees.

 


SECTION 3.1                                      SECURITIES COMPLIANCE. THE
COMPANY SHALL NOTIFY THE COMMISSION, IN ACCORDANCE WITH ITS RULES AND
REGULATIONS, OF THE TRANSACTIONS CONTEMPLATED BY ANY OF THE TRANSACTION
DOCUMENTS, AND SHALL TAKE ALL OTHER NECESSARY ACTION AND PROCEEDINGS AS

 

14

--------------------------------------------------------------------------------


 


MAY BE REQUIRED AND PERMITTED BY APPLICABLE LAW, RULE AND REGULATION, FOR THE
LEGAL AND VALID ISSUANCE OF THE SECURITIES TO THE PURCHASERS, OR THEIR
RESPECTIVE SUBSEQUENT HOLDERS.


 


SECTION 3.2                                      REGISTRATION AND LISTING. THE
COMPANY WILL CAUSE ITS COMMON STOCK TO CONTINUE TO BE REGISTERED UNDER
SECTION 12(B) OR 12(G) OF THE EXCHANGE ACT, WILL COMPLY IN ALL RESPECTS WITH ITS
REPORTING AND FILING OBLIGATIONS UNDER THE EXCHANGE ACT, WILL COMPLY WITH ALL
REQUIREMENTS RELATED TO ANY REGISTRATION STATEMENT FILED PURSUANT TO THIS
AGREEMENT, AND WILL NOT TAKE ANY ACTION OR FILE ANY DOCUMENT (WHETHER OR NOT
PERMITTED BY THE SECURITIES ACT OR THE RULES PROMULGATED THEREUNDER) TO
TERMINATE OR SUSPEND SUCH REGISTRATION OR TO TERMINATE OR SUSPEND ITS REPORTING
AND FILING OBLIGATIONS UNDER THE EXCHANGE ACT OR SECURITIES ACT, EXCEPT AS
PERMITTED HEREIN. THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS
TO CONTINUE THE LISTING OF ITS COMMON STOCK ON THE AMERICAN STOCK EXCHANGE OR
ANY SUCCESSOR MARKET. THE COMPANY WILL PROMPTLY FILE THE “LISTING APPLICATION”
FOR, OR IN CONNECTION WITH, THE ISSUANCE AND DELIVERY OF THE SECURITIES.


 


SECTION 3.3                                      INSPECTION RIGHTS. IN THE EVENT
THE REGISTRATION STATEMENT (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) IS
NOT EFFECTIVE OR HAS BEEN SUSPENDED, AND SUBJECT TO THE PURCHASER SIGNING A
MUTUALLY AGREEABLE NON-DISCLOSURE AGREEMENT AND AGREEING NOT TO SELL ANY OF ITS
SECURITIES IF IT OBTAINS MATERIAL NON-PUBLIC INFORMATION, THE COMPANY SHALL,
SUBJECT TO SECTION 3.9, PERMIT, DURING NORMAL BUSINESS HOURS AND UPON REASONABLE
REQUEST AND REASONABLE NOTICE, A PURCHASER OR ANY EMPLOYEES, AGENTS OR
REPRESENTATIVES THEREOF, SO LONG AS A PURCHASER SHALL BE OBLIGATED HEREUNDER TO
PURCHASE THE SHARES OR SHALL BENEFICIALLY OWN THE SHARES, OR SHALL OWN WARRANT
SHARES OR THE WARRANTS OR AIR SHARES WHICH, IN THE AGGREGATE, REPRESENT MORE
THAN TWO PERCENT (2%) OF THE TOTAL COMBINED VOTING POWER OF ALL VOTING
SECURITIES THEN OUTSTANDING, TO EXAMINE AND MAKE REASONABLE COPIES OF AND
EXTRACTS FROM THE RECORDS AND BOOKS OF ACCOUNT OF, AND VISIT AND INSPECT, DURING
THE TERM OF THE WARRANTS, THE PROPERTIES, ASSETS, OPERATIONS AND BUSINESS OF THE
COMPANY AND ANY SUBSIDIARY, AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF
THE COMPANY AND ANY SUBSIDIARY WITH ANY OF ITS OFFICERS, CONSULTANTS, DIRECTORS,
AND KEY EMPLOYEES.


 


SECTION 3.4                                      COMPLIANCE WITH LAWS. THE
COMPANY SHALL COMPLY, AND CAUSE EACH SUBSIDIARY TO COMPLY, WITH ALL APPLICABLE
LAWS, RULES, REGULATIONS AND ORDERS, THE NONCOMPLIANCE WITH WHICH COULD HAVE A
MATERIAL ADVERSE EFFECT.


 


SECTION 3.5                                      KEEPING OF RECORDS AND BOOKS OF
ACCOUNT. THE COMPANY SHALL KEEP AND CAUSE EACH SUBSIDIARY TO KEEP ADEQUATE
RECORDS AND BOOKS OF ACCOUNT, IN WHICH COMPLETE ENTRIES WILL BE MADE IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, REFLECTING ALL FINANCIAL TRANSACTIONS
OF THE COMPANY AND ITS SUBSIDIARIES, AND IN WHICH, FOR EACH FISCAL YEAR, ALL
PROPER RESERVES FOR DEPRECIATION, DEPLETION, OBSOLESCENCE, AMORTIZATION, TAXES,
BAD DEBTS AND OTHER PURPOSES IN CONNECTION WITH ITS BUSINESS SHALL BE MADE.


 


SECTION 3.6                                      REPORTING REQUIREMENTS. THE
COMPANY, ONLY TO THE EXTEND NOT INCLUDED IN A COMMISSION DOCUMENT PUBLICLY FILED
AND AVAILABLE FOR PUBLIC ACCESS, SHALL FURNISH TWO (2) COPIES OF THE FOLLOWING
TO EACH PURCHASER IN A TIMELY MANNER SO LONG AS THAT PURCHASER SHALL BE
OBLIGATED HEREUNDER TO PURCHASE THE SHARES OR SHALL BENEFICIALLY OWN THE SHARES,
AIRS OR WARRANTS, OR SHALL OWN WARRANT SHARES OR AIR SHARES WHICH, IN THE
AGGREGATE, REPRESENT MORE THAN ONE PERCENT (1%) OF THE TOTAL COMBINED VOTING
POWER OF ALL VOTING SECURITIES THEN OUTSTANDING:

 

15

--------------------------------------------------------------------------------


 


(A)                                  QUARTERLY REPORTS FILED WITH THE COMMISSION
ON FORM 10-Q AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS
AFTER THE END OF EACH OF THE FIRST THREE (3) FISCAL QUARTERS OF THE COMPANY, BUT
IN NO EVENT PRIOR TO THE TIME THAT SUCH REPORTS ARE PUBLICLY FILED WITH THE
COMMISSION OR OTHERWISE MADE PUBLICLY AVAILABLE;


 


(B)                                 ANNUAL REPORTS FILED WITH THE COMMISSION ON
FORM 10-K AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN NINETY (90) DAYS AFTER
THE END OF EACH FISCAL YEAR OF THE COMPANY, BUT IN NO EVENT PRIOR TO THE TIME
THAT SUCH REPORTS ARE PUBLICLY FILED WITH THE COMMISSION OR OTHERWISE MADE
PUBLICLY AVAILABLE; AND


 


(C)                                  COPIES OF ALL NOTICES AND INFORMATION,
INCLUDING WITHOUT LIMITATION NOTICES AND PROXY STATEMENTS IN CONNECTION WITH ANY
MEETINGS, THAT ARE PROVIDED TO HOLDERS OF SHARES OF COMMON STOCK,
CONTEMPORANEOUSLY WITH THE DELIVERY OF SUCH NOTICES OR INFORMATION TO SUCH
HOLDERS OF COMMON STOCK.


 


SECTION 3.7                                      OTHER AGREEMENTS. THE COMPANY
SHALL NOT ENTER INTO ANY AGREEMENT IN WHICH THE TERMS OF SUCH AGREEMENT WOULD
RESTRICT OR IMPAIR THE RIGHT OR ABILITY OF THE COMPANY OR ANY SUBSIDIARY TO
PERFORM UNDER ANY TRANSACTION DOCUMENT.


 


SECTION 3.8                                      RESERVATION OF SHARES. SO LONG
AS THE WARRANTS AND/OR THE AIRS REMAIN OUTSTANDING, THE COMPANY SHALL TAKE ALL
ACTION NECESSARY TO AT ALL TIMES HAVE AUTHORIZED, AND RESERVED FOR THE PURPOSE
OF ISSUANCE, THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK TO EFFECT THE EXERCISE
OF THE WARRANTS AND THE AIRS.


 


SECTION 3.9                                      DISCLOSURE OF TRANSACTIONS AND
OTHER MATERIAL INFORMATION. AS SOON AS POSSIBLE AFTER THE CLOSING, BUT IN ANY
EVENT NO LATER THAN 8:00 A.M., NEW YORK CITY TIME, ON THE FIRST BUSINESS DAY
IMMEDIATELY FOLLOWING THE CLOSING DATE, THE COMPANY SHALL ISSUE A PRESS RELEASE
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, WHICH PRESS
RELEASE SHALL BE IN THE FORM ATTACHED HERETO AS EXHIBIT G. IN ADDITION, ON OR
BEFORE 8:30 A.M., NEW YORK CITY TIME, ON THE SECOND BUSINESS DAY IMMEDIATELY
FOLLOWING THE CLOSING DATE, THE COMPANY SHALL FILE A CURRENT REPORT ON FORM 8-K
WITH THE COMMISSION DESCRIBING THE TERMS OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS AND INCLUDING AS EXHIBITS TO SUCH CURRENT REPORT ON FORM
8-K THIS AGREEMENT, A FORM OF THE WARRANT, A FORM OF THE AIR, AND THE
REGISTRATION RIGHTS AGREEMENT, AND THE SCHEDULES HERETO AND THERETO IN THE FORM
REQUIRED BY THE EXCHANGE ACT (INCLUDING ALL ATTACHMENTS, THE “8-K FILING”). FOR
PURPOSES OF THIS AGREEMENT, A “BUSINESS DAY” MEANS ANY DAY EXCEPT SATURDAY,
SUNDAY AND ANY DAY WHICH IS A LEGAL HOLIDAY OR A DAY ON WHICH BANKING
INSTITUTIONS IN THE STATE OF MASSACHUSETTS GENERALLY ARE AUTHORIZED OR REQUIRED
BY LAW OR OTHER GOVERNMENT ACTIONS TO CLOSE.  AS OF THE TIME OF THE FILING OF
THE 8-K FILING WITH THE COMMISSION, NO PURCHASER SHALL BE IN POSSESSION OF ANY
MATERIAL, NONPUBLIC INFORMATION RECEIVED FROM THE COMPANY, ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS, THAT IS NOT DISCLOSED IN THE 8-K FILING. THE COMPANY SHALL NOT, AND
SHALL CAUSE EACH OF ITS SUBSIDIARIES AND ITS AND EACH OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS NOT TO, PROVIDE ANY PURCHASER WITH ANY
MATERIAL, NONPUBLIC INFORMATION REGARDING THE COMPANY OR ANY OF ITS SUBSIDIARIES
FROM AND AFTER THE FILING OF THE 8-K FILING WITH THE COMPANY WITHOUT THE EXPRESS
WRITTEN CONSENT OF SUCH PURCHASER. SUBJECT TO THE FOREGOING, NEITHER THE COMPANY
NOR ANY PURCHASER SHALL ISSUE ANY PRESS RELEASES OR ANY OTHER PUBLIC STATEMENTS
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY; PROVIDED, HOWEVER, THAT
THE COMPANY SHALL BE ENTITLED, WITHOUT THE PRIOR APPROVAL OF ANY PURCHASER, TO
MAKE ANY OTHER

 

16

--------------------------------------------------------------------------------


 


PRESS RELEASE OR OTHER PUBLIC DISCLOSURE WITH RESPECT TO SUCH TRANSACTIONS (I)
IN SUBSTANTIAL CONFORMITY WITH THE 8-K FILING AND CONTEMPORANEOUSLY THEREWITH,
AND (II) AS IS REQUIRED BY APPLICABLE LAW AND REGULATIONS, INCLUDING THE
APPLICABLE RULES AND REGULATIONS OF THE AMERICAN STOCK EXCHANGE (PROVIDED THAT
IN THE CASE OF CLAUSE (I) ABOVE, EACH PURCHASER SHALL BE NOTIFIED BY THE COMPANY
(ALTHOUGH THE CONSENT OF SUCH PURCHASER SHALL NOT BE REQUIRED) IN CONNECTION
WITH ANY SUCH PRESS RELEASE OR OTHER PUBLIC DISCLOSURE PRIOR TO ITS RELEASE).


 


SECTION 3.10                                DELIVERY OF SECURITIES. AT CLOSING
OR AS SOON THEREAFTER AS REASONABLY POSSIBLE (BUT IN ANY EVENT NO LATER THAN
FIVE BUSINESS DAYS IMMEDIATELY FOLLOWING THE CLOSING DATE), THE COMPANY SHALL
DELIVER TO EACH PURCHASER CERTIFICATES REPRESENTING THE SHARES (IN SUCH
DENOMINATIONS AS EACH PURCHASER MAY REQUEST), AND THE ORIGINAL WARRANTS AND
AIRS, ACQUIRED BY SUCH PURCHASER AT THE CLOSING.


 


SECTION 3.11                                NO SHORTING OF STOCK. EACH PURCHASER
REPRESENTS AND WARRANTS TO THE COMPANY THAT, DURING THE PERIOD BEGINNING ON THE
DATE SUCH PURCHASER WAS INITIALLY CONTACTED BY THE COMPANY OR AN AGENT THEREOF
WITH RESPECT TO A PROSPECTIVE INVESTMENT IN THE COMPANY AND ENDING ON THE DATE
HEREOF, SUCH PURCHASER HAS NOT SOLD SHORT (OR ENTERED INTO ANY OTHER SIMILAR
HEDGING TRANSACTION WITH RESPECT TO) THE SHARES OF THE COMPANY’S COMMON STOCK. 
EACH PURCHASER, SEVERALLY AND NOT JOINTLY WITH THE OTHER PURCHASERS, UNDERSTANDS
AND ACKNOWLEDGES THAT THE COMMISSION CURRENTLY TAKES THE POSITION THAT COVERAGE
OF SHORT SALES OF SHARES OF THE COMMON STOCK “AGAINST THE BOX” WITH THE
SECURITIES PURCHASED HEREUNDER PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION
STATEMENT IS A VIOLATION OF SECTION 5 OF THE SECURITIES ACT, AS SET FORTH IN
ITEM 65, SECTION 5 UNDER SECTION A, OF THE MANUAL OF PUBLICLY AVAILABLE
TELEPHONE INTERPRETATIONS, DATED JUNE 1997, COMPILED BY THE OFFICE OF CHIEF
COUNSEL, DIVISION OF CORPORATE FINANCE. ACCORDINGLY, EACH PURCHASER HEREBY
AGREES (ON BEHALF OF ITSELF OR ANY PERSON OVER WHICH IT HAS DIRECT CONTROL) NOT
TO USE ANY OF THE SECURITIES TO COVER ANY SHORT SALES, HEDGING OR SIMILAR
TRANSACTIONS WITH THE SAME ECONOMIC EFFECT AS A SHORT SALE, MADE PRIOR TO THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT. ADDITIONALLY, EACH PURCHASER,
SEVERALLY AND NOT JOINTLY WITH THE OTHER PURCHASERS, AGREES TO COMPLY WITH
REGULATION M UNDER THE FEDERAL SECURITIES LAWS.

 


SECTION 3.12                                SUBSEQUENT FINANCINGS.


 

(a)                                  Until the first anniversary of the Closing
Date, the Company hereby grants to each Purchaser (but not its assigns) that (A)
still owns Shares purchased hereunder immediately prior to the issuance of the
“New Securities” (as defined in Section 3.12(b)), (B) purchased Shares on the
Closing Date, and (C) was not an officer or director of the Company as of the
Closing Date (any such Purchaser, for such purpose, an “Eligible Purchaser”), a
right (the “Preemptive Right”) to purchase all or any part of such Eligible
Purchaser’s pro rata share of any New Securities that the Company may, from time
to time, propose to sell and issue. The pro rata share for each Eligible
Purchaser, for purposes of the Preemptive Right, is the ratio of (x) the number
of shares of Common Stock then held or deemed to be held by such Eligible
Purchaser immediately prior to the issuance of the New Securities (assuming the
full exercise of the Warrants and the AIRs), to (y) the total number of shares
of Common Stock of the Company outstanding immediately prior to the issuance of
the New Securities (after giving effect to the full exercise of the Warrants and
the AIRs).

 

(b)                                 For purposes of this Section 3.12, “New
Securities” shall mean any Common Stock, whether or not authorized on the date
hereof, and rights, options or warrants to

 

17

--------------------------------------------------------------------------------


 

purchase Common Stock and securities of any type whatsoever that are, or may
become, convertible into Common Stock; provided, however, that “New Securities”
does not include the following:

 

(i)                                     shares of capital stock of the Company
issuable upon conversion or exercise of any currently outstanding securities or
any Shares, AIRs, Warrants or New Securities issued in accordance with this
Agreement (including the Warrant Shares and the AIR Shares);

 

(II)                                  SHARES OR OPTIONS OR WARRANTS FOR COMMON
STOCK GRANTED TO OFFICERS, DIRECTORS AND EMPLOYEES OF, AND CONSULTANTS TO, THE
COMPANY PURSUANT TO STOCK OPTION OR PURCHASE PLANS OR OTHER COMPENSATORY
AGREEMENTS APPROVED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS;

 

(III)                               SHARES OF COMMON STOCK ISSUED IN CONNECTION
WITH ANY PRO RATA STOCK SPLIT OR STOCK DIVIDEND IN RESPECT OF ANY SERIES OR
CLASS OF CAPITAL STOCK OF THE COMPANY OR RECAPITALIZATION BY THE COMPANY;

 

(IV)                              SHARES OF CAPITAL STOCK, OR OPTIONS OR
WARRANTS TO PURCHASE CAPITAL STOCK, ISSUED TO A STRATEGIC INVESTOR IN CONNECTION
WITH A STRATEGIC COMMERCIAL AGREEMENT OR PURSUANT TO JOINT VENTURES,
PARTNERSHIPS, LICENSING AGREEMENTS OR OTHER SIMILAR ARRANGEMENTS, AS DETERMINED
BY THE BOARD OF DIRECTORS;

 

(V)                                 SHARES OF CAPITAL STOCK, OR OPTIONS OR
WARRANTS TO PURCHASE CAPITAL STOCK, ISSUED PURSUANT TO A COMMERCIAL BORROWING,
SECURED LENDING OR LEASE FINANCING TRANSACTION APPROVED BY THE BOARD OF
DIRECTORS AND EFFECTED WITH A BANK OR OTHER INSTITUTIONAL LENDER;

 

(VI)                              SHARES OF CAPITAL STOCK, OR OPTIONS OR
WARRANTS TO PURCHASE CAPITAL STOCK, ISSUED PURSUANT TO THE ACQUISITION OF
ANOTHER CORPORATION OR ENTITY BY THE COMPANY BY CONSOLIDATION, MERGER, PURCHASE
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS, OR OTHER REORGANIZATION IN WHICH THE
COMPANY ACQUIRES, IN A SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS, ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OF SUCH OTHER CORPORATION OR ENTITY OR FIFTY
PERCENT (50%) OR MORE OF THE VOTING POWER OF SUCH OTHER CORPORATION OR ENTITY OR
FIFTY PERCENT (50%) OR MORE OF THE EQUITY OWNERSHIP OF SUCH OTHER CORPORATION OR
ENTITY;

 

(VII)                           SHARES OF CAPITAL STOCK ISSUED IN AN
UNDERWRITTEN PUBLIC SECURITIES OFFERING PURSUANT TO A REGISTRATION STATEMENT
FILED UNDER THE SECURITIES ACT;

 

(VIII)                        SHARES OF CAPITAL STOCK, OR OPTIONS OR WARRANTS TO
PURCHASE CAPITAL STOCK, ISSUED TO CURRENT OR PROSPECTIVE CUSTOMERS OR SUPPLIERS
OF THE COMPANY OR TO ITS EMPLOYEES, OFFICERS OR DIRECTORS, APPROVED BY THE BOARD
OF DIRECTORS AS COMPENSATION OR ACCOMMODATION IN LIEU OF OTHER PAYMENT,
COMPENSATION OR ACCOMMODATION TO SUCH CUSTOMER, SUPPLIER, EMPLOYEE, OFFICER OR
DIRECTOR;

 

(IX)                                SHARES OF CAPITAL STOCK, OR WARRANTS TO
PURCHASE CAPITAL STOCK, ISSUED TO ANY PERSON THAT PROVIDES SERVICES TO THE
COMPANY AS COMPENSATION THEREFOR PURSUANT TO AN AGREEMENT APPROVED BY THE BOARD
OF DIRECTORS;

 

18

--------------------------------------------------------------------------------


 

(X)                                   SHARES OF CAPITAL STOCK, OR OPTIONS OR
WARRANTS TO PURCHASE CAPITAL STOCK, OFFERED IN A TRANSACTION WHERE PURCHASE OF
SUCH SECURITIES BY ANY PURCHASER WOULD CAUSE SUCH TRANSACTION TO FAIL TO COMPLY
WITH APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR WOULD CAUSE AN APPLICABLE
REGISTRATION OR QUALIFICATION EXEMPTION TO FAIL TO BE AVAILABLE TO THE COMPANY;
PROVIDED, HOWEVER, THAT THIS CLAUSE (X) SHALL APPLY ONLY TO THE PURCHASER OR
PURCHASERS WHO WOULD CAUSE ANY SUCH FAILURE, AND NOT TO ANY OF THE OTHER
PURCHASERS; AND

 

(XI)                                SECURITIES ISSUABLE UPON CONVERSION OR
EXERCISE OF THE SECURITIES SET FORTH IN PARAGRAPHS (I) – (X) ABOVE.

 

In the event that the Company proposes to undertake an issuance of New
Securities, it shall give each Eligible Purchaser written notice (the “Notice”)
of its intention, describing the type of New Securities, the price, and the
general terms upon which the Company proposes to issue the same.  Each Eligible
Purchaser shall have ten (10) Business Days after receipt of such notice to
agree to purchase all or any portion of its pro rata share of such New
Securities at the price and upon the terms specified in the notice by giving
written notice to the Company and stating therein the quantity of New Securities
to be purchased. In the event that any New Securities subject to the Preemptive
Right are not purchased by the Eligible Purchaser within the ten (10) Business
Day period specified above, the Company shall have sixty (60) days thereafter to
sell (or enter into an agreement pursuant to which the sale of New Securities
that had been subject to the Preemptive Right shall be closed, if at all, within
sixty (60) days from the date of said agreement) the New Securities with respect
to which the rights of the Purchaser were not exercised at a price and upon
terms, including manner of payment, not substantially more favorable to the
purchasers thereof than specified in the Notice. In the event the Company has
not sold all offered New Securities within such sixty (60) day period (or sold
and issued New Securities in accordance with the foregoing within sixty (60)
days from the date of such agreement), the Company shall not thereafter issue or
sell any New Securities, without first complying again with the procedures set
forth in this Section 3.12.

 


SECTION 3.13                                BENEFICIAL OWNERSHIP RESTRICTIONS.


 

(a)                                  Notwithstanding anything to the contrary
set forth in this Agreement or any other Transaction Document (including,
without limitation, the Warrant and the AIR), at no time may a Purchaser convert
a Security if the number of shares of Common Stock to be issued pursuant to such
conversion, when aggregated with all other shares of Common Stock owned by such
Purchaser at such time, would result in such Purchaser beneficially owning (as
determined in accordance with Section 13(d) of the Exchange Act, and the rules
thereunder) in excess of 4.99% of the then issued and outstanding shares of
Common Stock outstanding at such time; provided, however, that upon a Purchaser
providing the Company with sixty-one (61) days notice (the “Waiver Notice”) that
such Purchaser would like to waive this Section 3.13(a) with regard to any or
all shares of Common Stock issuable upon conversion of any Security, this
Section 3.13(a) shall be of no force or effect with regard to those Securities
referenced in the Waiver Notice; provided, further, that any Purchaser may waive
this Section 3.13(a) by so indicating on the signature page to this Agreement,
any such waiver to be effective on and as of the date of this Agreement.

 

19

--------------------------------------------------------------------------------


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT (INCLUDING, WITHOUT
LIMITATION, THE WARRANT AND THE AIR), AT NO TIME MAY A PURCHASER CONVERT A
SECURITY IF THE NUMBER OF SHARES OF COMMON STOCK TO BE ISSUED PURSUANT TO SUCH
CONVERSION, WHEN AGGREGATED WITH ALL OTHER SHARES OF COMMON STOCK OWNED BY SUCH
PURCHASER AT SUCH TIME, WOULD RESULT IN SUCH PURCHASER BENEFICIALLY OWNING (AS
DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE ACT, AND THE RULES
THEREUNDER) IN EXCESS OF 9.99% OF THE THEN ISSUED AND OUTSTANDING SHARES OF
COMMON STOCK OUTSTANDING AT SUCH TIME; PROVIDED, HOWEVER, THAT UPON A PURCHASER
PROVIDING THE COMPANY WITH A WAIVER NOTICE THAT SUCH PURCHASER WOULD LIKE TO
WAIVE THIS SECTION 3.13(B) WITH REGARD TO ANY OR ALL SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION OF A SECURITY, THIS SECTION 3.13(B) SHALL BE OF NO
FORCE OR EFFECT WITH REGARD TO THOSE SECURITIES REFERENCED IN THE WAIVER NOTICE.


 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, without (i) the prior approval of the Company’s stockholders in
accordance with the rules of Rule 713 of the American Stock Exchange (“AMEX”)
Rules, and (ii) the submission to AMEX of an Additional Listing Application, in
no event shall the Company issue shares of Common Stock upon conversion of the
Warrants or AIRs to the extent that the total aggregate number of shares of
Common Stock issued or deemed to be issued at any time pursuant to this
Agreement would exceed 19.99% of the issued and outstanding shares of Common
Stock immediately prior to the date of this Agreement; provided, however, that
this subsection (c) of this Section 3.13 shall only be applicable if the Common
Stock is listed for quotation on AMEX.

 


ARTICLE IV


 


CONDITIONS


 


SECTION 4.1                                      CONDITIONS PRECEDENT TO THE
OBLIGATION OF THE COMPANY TO CLOSE AND TO SELL THE SHARES, WARRANTS AND AIRS.
THE OBLIGATION HEREUNDER OF THE COMPANY TO CLOSE AND ISSUE AND SELL THE SHARES,
THE WARRANTS AND THE AIRS TO THE PURCHASERS ON THE CLOSING DATE IS SUBJECT TO
THE SATISFACTION OR WAIVER, AT OR BEFORE THE CLOSING, OF THE CONDITIONS SET
FORTH BELOW. THESE CONDITIONS ARE FOR THE COMPANY’S SOLE BENEFIT AND MAY BE
WAIVED BY THE COMPANY AT ANY TIME IN ITS SOLE DISCRETION.


 


(A)                                  ACCURACY OF THE PURCHASERS’ REPRESENTATIONS
AND WARRANTIES. THE REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE
CLOSING DATE AS THOUGH MADE AT THAT TIME, EXCEPT FOR REPRESENTATIONS AND
WARRANTIES THAT ARE EXPRESSLY MADE AS OF A PARTICULAR DATE, WHICH SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE.


 


(B)                                 PERFORMANCE BY THE PURCHASERS. EACH
PURCHASER SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS
WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED, SATISFIED OR COMPLIED WITH BY THE PURCHASERS AT OR PRIOR TO THE
CLOSING DATE.


 


(C)                                  NO INJUNCTION.  NO STATUTE, RULE,
REGULATION, EXECUTIVE ORDER, DECREE, RULING OR INJUNCTION SHALL HAVE BEEN
ENACTED, ENTERED, PROMULGATED OR ENDORSED BY ANY COURT OR

 

20

--------------------------------------------------------------------------------


 


GOVERNMENTAL AUTHORITY OF COMPETENT JURISDICTION WHICH PROHIBITS THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(D)                                 DELIVERY OF PURCHASE PRICE. THE PURCHASE
PRICE FOR THE SHARES, THE WARRANTS AND THE AIRS SHALL HAVE BEEN DELIVERED TO THE
COMPANY AT THE CLOSING.


 


(E)                                  DELIVERY OF TRANSACTION DOCUMENTS. THE
TRANSACTION DOCUMENTS TO WHICH THE PURCHASERS ARE PARTY SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE PURCHASERS TO THE COMPANY.


 


SECTION 4.2                                      CONDITIONS PRECEDENT TO THE
OBLIGATION OF THE PURCHASERS TO CLOSE AND TO PURCHASE THE SHARES, THE WARRANTS
AND THE AIRS. THE OBLIGATION HEREUNDER OF THE PURCHASERS TO PURCHASE THE SHARES,
THE WARRANTS AND THE AIRS AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT IS SUBJECT TO THE SATISFACTION OR WAIVER, AT OR BEFORE THE CLOSING, OF
EACH OF THE CONDITIONS SET FORTH BELOW. THESE CONDITIONS ARE FOR THE PURCHASERS’
SOLE BENEFIT AND MAY BE WAIVED BY THE PURCHASERS AT ANY TIME IN THEIR SOLE
DISCRETION.


 


(A)                                  ACCURACY OF THE COMPANY’S REPRESENTATIONS
AND WARRANTIES. EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY IN
THIS AGREEMENT, THE WARRANTS, THE AIRS AND THE REGISTRATION RIGHTS AGREEMENT
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE,
EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A PARTICULAR DATE,
WHICH SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE.


 


(B)                                 PERFORMANCE BY THE COMPANY. THE COMPANY
SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL RESPECTS WITH ALL COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED
OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE CLOSING DATE.


 


(C)                                  NO SUSPENSION, ETC. TRADING IN THE COMMON
STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION (EXCEPT FOR ANY SUSPENSION
OF TRADING OF LIMITED DURATION AGREED TO BY THE COMPANY, WHICH SUSPENSION SHALL
BE TERMINATED PRIOR TO THE CLOSING), AND, AT ANY TIME PRIOR TO THE CLOSING DATE,
TRADING IN SECURITIES GENERALLY AS REPORTED BY BLOOMBERG FINANCIAL MARKETS
(“BLOOMBERG”) SHALL NOT HAVE BEEN SUSPENDED OR LIMITED, OR MINIMUM PRICES SHALL
NOT HAVE BEEN ESTABLISHED ON SECURITIES WHOSE TRADES ARE REPORTED BY BLOOMBERG,
OR QUOTED BY THE AMERICAN STOCK EXCHANGE, NOR SHALL A BANKING MORATORIUM HAVE
BEEN DECLARED EITHER BY THE UNITED STATES OR MASSACHUSETTS STATE AUTHORITIES,
NOR SHALL THERE HAVE OCCURRED ANY NATIONAL OR INTERNATIONAL CALAMITY OR CRISIS
OF SUCH MAGNITUDE IN ITS EFFECT ON ANY FINANCIAL MARKET WHICH, IN EACH CASE, IN
THE REASONABLE JUDGMENT OF THE PURCHASERS, MAKES IT IMPRACTICABLE OR INADVISABLE
TO PURCHASE THE SHARES, THE WARRANTS AND THE AIRS.


 


(D)                                 NO INJUNCTION. NO STATUTE, RULE, REGULATION,
EXECUTIVE ORDER, DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED,
PROMULGATED OR ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT
JURISDICTION WHICH PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


(E)                                  NO PROCEEDINGS OR LITIGATION. NO ACTION,
SUIT OR PROCEEDING BEFORE ANY ARBITRATOR OR ANY GOVERNMENTAL AUTHORITY SHALL
HAVE BEEN COMMENCED, AND NO INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY SHALL
HAVE BEEN THREATENED, AGAINST THE COMPANY OR ANY SUBSIDIARY,

 

21

--------------------------------------------------------------------------------


 


OR ANY OF THE OFFICERS, DIRECTORS OR AFFILIATES OF THE COMPANY OR ANY
SUBSIDIARY, SEEKING TO RESTRAIN, PREVENT OR CHANGE THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, OR SEEKING DAMAGES IN CONNECTION WITH SUCH TRANSACTIONS.


 


(F)                                    OPINION OF COUNSEL, ETC. THE PURCHASERS
SHALL HAVE RECEIVED AN OPINION OF COUNSEL TO THE COMPANY, DATED THE CLOSING
DATE, IN THE FORM OF EXHIBIT D HERETO, AND SUCH OTHER CERTIFICATES AND DOCUMENTS
AS THE PURCHASERS OR THEIR COUNSEL SHALL REASONABLY REQUIRE INCIDENT TO THE
CLOSING.


 


(G)                                 WARRANTS AND AIRS. THE COMPANY SHALL HAVE
DELIVERED TO THE PURCHASERS THE ORIGINALLY EXECUTED WARRANTS AND AIRS (IN SUCH
DENOMINATIONS AS EACH PURCHASER MAY REQUEST) BEING ACQUIRED BY THE PURCHASERS IN
ACCORDANCE WITH SECTION 3.10.


 


(H)                                 RESOLUTIONS. THE BOARD OF DIRECTORS OF THE
COMPANY SHALL HAVE ADOPTED RESOLUTIONS CONSISTENT WITH SECTION 2.1(B) HEREOF IN
A FORM REASONABLY ACCEPTABLE TO THE PURCHASERS (THE “RESOLUTIONS”).


 


(I)                                     RESERVATION OF SHARES. AS OF THE CLOSING
DATE, THE COMPANY SHALL HAVE RESERVED OUT OF ITS AUTHORIZED AND UNISSUED COMMON
STOCK, SOLELY FOR THE PURPOSE OF EFFECTING THE ISSUANCE OF THE SHARES AND THE
EXERCISE OF THE WARRANTS AND THE AIRS, A NUMBER OF SHARES OF COMMON STOCK EQUAL
TO (A) THE NUMBER OF WARRANT SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS,
ASSUMING THE WARRANTS WERE GRANTED ON THE CLOSING DATE (AFTER GIVING EFFECT TO
THE WARRANTS TO BE ISSUED ON THE CLOSING DATE AND ASSUMING THE WARRANTS WERE
FULLY EXERCISABLE ON SUCH DATE REGARDLESS OF ANY LIMITATION ON THE TIMING OR
AMOUNT OF SUCH EXERCISES), PLUS (B) THE NUMBER OF AIR SHARES ISSUABLE UPON
EXERCISE OF THE AIRS, ASSUMING THE AIRS WERE GRANTED ON THE CLOSING DATE (AFTER
GIVING EFFECT TO THE AIRS TO BE ISSUED ON THE CLOSING DATE AND ASSUMING THE AIRS
WERE FULLY EXERCISABLE ON SUCH DATE REGARDLESS OF ANY LIMITATION ON THE TIMING
OR AMOUNT OF SUCH EXERCISES).


 


(J)                                     SECRETARY’S CERTIFICATE. THE COMPANY
SHALL HAVE DELIVERED TO THE PURCHASERS A SECRETARY’S CERTIFICATE, DATED AS OF
THE CLOSING DATE, AS TO (I) THE RESOLUTIONS, (II) THE ARTICLES AND THE BYLAWS,
EACH AS IN EFFECT AT THE CLOSING, AND (III) THE AUTHORITY AND INCUMBENCY OF THE
OFFICERS OF THE COMPANY EXECUTING THE TRANSACTION DOCUMENTS AND ANY OTHER
DOCUMENTS REQUIRED TO BE EXECUTED OR DELIVERED IN CONNECTION THEREWITH.


 


(K)                                  OFFICER’S CERTIFICATE. ON THE CLOSING DATE,
THE COMPANY SHALL HAVE DELIVERED TO THE PURCHASERS A CERTIFICATE OF AN EXECUTIVE
OFFICER OF THE COMPANY, DATED AS OF THE CLOSING DATE, CONFIRMING THE ACCURACY OF
THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS AS OF THE CLOSING DATE
AND CONFIRMING THE COMPLIANCE BY THE COMPANY WITH THE CONDITIONS PRECEDENT SET
FORTH IN THIS SECTION 4.2 AS OF THE CLOSING DATE.


 


(L)                                     FEES AND EXPENSES. AS OF THE CLOSING
DATE, ALL FEES AND EXPENSES REQUIRED TO BE PAID BY THE COMPANY SHALL HAVE BEEN
OR AUTHORIZED TO BE PAID BY THE COMPANY AS OF THE CLOSING DATE.


 


(M)                               REGISTRATION RIGHTS AGREEMENT. AS OF THE
CLOSING DATE, THE PARTIES SHALL HAVE ENTERED INTO THE REGISTRATION RIGHTS
AGREEMENT IN THE FORM OF EXHIBIT E ATTACHED HERETO.

 

22

--------------------------------------------------------------------------------


 


(N)                                 LOCK-UP AGREEMENTS. EACH OFFICER, DIRECTOR
AND HOLDER OF 10% OR MORE OF THE COMMON STOCK SHALL HAVE EXECUTED AND DELIVERED
TO THE PURCHASERS A LOCK-UP AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT F.


 


(O)                                 MATERIAL ADVERSE EFFECT. NO MATERIAL ADVERSE
EFFECT SHALL HAVE OCCURRED.


 


ARTICLE V


 


TRANSFER RESTRICTIONS AND LEGENDS


 


SECTION 5.1                                     
(A)                                  THE SECURITIES MAY ONLY BE DISPOSED OF IN
COMPLIANCE WITH STATE AND FEDERAL SECURITIES LAWS. IN CONNECTION WITH ANY
TRANSFER OF SECURITIES OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT, TO THE COMPANY, TO AN AFFILIATE OF A PURCHASER OR IN CONNECTION WITH
A PLEDGE PERMITTED BY SECTION 5.1(B), THE COMPANY MAY REQUIRE THE TRANSFEROR
THEREOF TO PROVIDE TO THE COMPANY AN OPINION OF COUNSEL SELECTED BY THE
TRANSFEROR, THE FORM AND SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH TRANSFER DOES NOT REQUIRE
REGISTRATION OF SUCH TRANSFERRED SECURITIES UNDER THE SECURITIES ACT. AS A
CONDITION OF TRANSFER, ANY SUCH TRANSFEREE SHALL AGREE IN WRITING TO BE BOUND BY
THE TERMS OF THIS AGREEMENT AND SHALL HAVE THE RIGHTS OF A PURCHASER UNDER THIS
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.


 

(b)                                 The Purchasers agree to the imprinting, so
long as is required by this Section 5.1(b), of a legend on any of the Securities
in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and

 

23

--------------------------------------------------------------------------------


 

no legal opinion of legal counsel of the pledgee, secured party or pledgor shall
be required in connection therewith. Further, no notice shall be required of
such pledge. At the appropriate Purchaser’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including, if the Securities are subject to registration pursuant to
the Registration Rights Agreement, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders thereunder, if required.

 

(c)                                  Certificates evidencing the Shares, the
Warrant Shares and AIR Shares shall not contain any legend (including the legend
set forth in Section 5.1(b)), (i) while a registration statement (including the
Registration Statement) covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Shares, Warrant Shares or
AIR Shares pursuant to Rule 144, or (iii) if such Shares, Warrant Shares or AIR
Shares are eligible for sale under Rule 144(k), or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the Effectiveness Date (as defined in the
Registration Rights Agreement) if required by the Company’s transfer agent to
effect the removal of the legend hereunder. If all or any portion of a Warrant
or AIR is exercised at a time when there is an effective registration statement
to cover the resale of the Warrant Shares or the AIR Shares, such Warrant Shares
or AIR Shares shall be issued free of all legends. The Company agrees that
following the Effectiveness Date or at such time as such legend is no longer
required under this Section 5.1(c), it will, no later than ten (10) Business
Days following the delivery by a Purchaser to the Company or the Company’s
transfer agent of a certificate representing Shares, Warrant Shares or AIR
Shares, as the case may be, issued with a restrictive legend (such date, the
“Legend Removal Date”), deliver or cause to be delivered to such Purchaser a
certificate representing such Securities that is free from all restrictive and
other legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section 5.1.

 

(d)                                 In addition to such Purchaser’s other
available remedies, the Company shall pay to a Purchaser, in cash, as liquidated
damages and not as a penalty, for each $1,000 of Shares, Warrant Shares and/or
AIR Shares (based on the closing price of the Common Stock on the date such
Securities are submitted to the Company’s transfer agent) subject to
Section 5.1(c), $10 per Business Day (increasing to $20 per Business Day five
(5) Business Days after such damages have begun to accrue) for each Business Day
after the Legend Removal Date until such certificate is delivered in proper
form. Nothing herein shall limit such Purchaser’s right to pursue actual damages
for the Company’s failure to deliver certificates representing any Securities as
required by the Transaction Documents, and such Purchaser shall have the right
to pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

 

(e)                                  Each Purchaser, severally and not jointly
with the other Purchasers, agrees that the removal of the restrictive legend
from certificates representing Securities as set forth in this Section 5.1 is
predicated upon the Company’s reliance that the Purchaser will sell

 

24

--------------------------------------------------------------------------------


 

any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.

 


ARTICLE VI


 


TERMINATION


 


SECTION 6.1                                      TERMINATION BY MUTUAL CONSENT.
THIS AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR TO THE CLOSING DATE BY THE
MUTUAL WRITTEN CONSENT OF THE COMPANY AND THE PURCHASERS.


 


SECTION 6.2                                      EFFECT OF TERMINATION.  IN THE
EVENT OF TERMINATION BY THE COMPANY OR THE PURCHASERS, WRITTEN NOTICE THEREOF
SHALL FORTHWITH BE GIVEN TO THE OTHER PARTY AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL BE TERMINATED WITHOUT FURTHER ACTION BY ANY PARTY.  IF THIS
AGREEMENT IS TERMINATED AS PROVIDED IN SECTION 6.1 HEREIN, THIS AGREEMENT SHALL
BECOME VOID AND OF NO FURTHER FORCE AND EFFECT, EXCEPT FOR SECTIONS 8.1 AND 8.2,
AND ARTICLE VII HEREIN. NOTHING IN THIS SECTION 6.2 SHALL BE DEEMED TO RELEASE
THE COMPANY OR ANY PURCHASER FROM ANY LIABILITY FOR ANY BREACH UNDER THIS
AGREEMENT, OR TO IMPAIR THE RIGHTS OF THE COMPANY OR SUCH PURCHASER TO COMPEL
SPECIFIC PERFORMANCE BY THE OTHER PARTY OF ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


ARTICLE VII


 


INDEMNIFICATION


 


SECTION 7.1                                      GENERAL INDEMNITY. TO THE
EXTENT ARISING FROM A THIRD-PARTY CLAIM BY OTHER THAN A PURCHASER, THE COMPANY
AGREES TO INDEMNIFY AND HOLD HARMLESS EACH PURCHASER (AND ITS RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES, AGENTS, SUCCESSORS AND ASSIGNS) FROM
AND AGAINST ANY AND ALL LOSSES, LIABILITIES, DEFICIENCIES, COSTS, DAMAGES AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, CHARGES AND
DISBURSEMENTS) INCURRED BY EACH PURCHASER OR ANY SUCH PERSON AS A RESULT OF ANY
INACCURACY IN OR BREACH OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS MADE BY
THE COMPANY HEREIN. TO THE EXTENT ARISING FROM A THIRD-PARTY CLAIM, THE
PURCHASERS SEVERALLY BUT NOT JOINTLY AGREE TO INDEMNIFY AND HOLD HARMLESS THE
COMPANY AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES, AGENTS, SUCCESSORS
AND ASSIGNS FROM AND AGAINST ANY AND ALL LOSSES, LIABILITIES, DEFICIENCIES,
COSTS, DAMAGES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES, CHARGES AND DISBURSEMENTS) INCURRED BY THE COMPANY AS RESULT OF
ANY INACCURACY IN OR BREACH OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS MADE
BY THE PURCHASERS HEREIN.


 


SECTION 7.2                                      INDEMNIFICATION PROCEDURE. ANY
PARTY ENTITLED TO INDEMNIFICATION UNDER THIS ARTICLE VII (AN “INDEMNIFIED
PARTY”) WILL GIVE WRITTEN NOTICE TO THE INDEMNIFYING PARTY OF ANY MATTERS GIVING
RISE TO A CLAIM FOR INDEMNIFICATION; PROVIDED, THAT THE FAILURE OF ANY PARTY
ENTITLED TO INDEMNIFICATION HEREUNDER TO GIVE NOTICE AS PROVIDED HEREIN SHALL
NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS ARTICLE VII
EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS ACTUALLY PREJUDICED BY SUCH
FAILURE TO GIVE NOTICE. IN CASE ANY ACTION, PROCEEDING OR CLAIM IS BROUGHT
AGAINST AN INDEMNIFIED PARTY IN RESPECT OF WHICH INDEMNIFICATION

 

25

--------------------------------------------------------------------------------


 


IS SOUGHT HEREUNDER, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE IN
AND, UNLESS IN THE REASONABLE JUDGMENT OF THE INDEMNIFIED PARTY A CONFLICT OF
INTEREST BETWEEN IT AND THE INDEMNIFYING PARTY MAY EXIST WITH RESPECT TO SUCH
ACTION, PROCEEDING OR CLAIM, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  IN THE EVENT THAT THE
INDEMNIFYING PARTY ADVISES AN INDEMNIFIED PARTY THAT IT WILL CONTEST SUCH A
CLAIM FOR INDEMNIFICATION HEREUNDER, OR FAILS, WITHIN THIRTY (30) DAYS OF
RECEIPT OF ANY INDEMNIFICATION NOTICE TO NOTIFY, IN WRITING, SUCH PERSON OF ITS
ELECTION TO DEFEND, SETTLE OR COMPROMISE, AT ITS SOLE COST AND EXPENSE, ANY
ACTION, PROCEEDING OR CLAIM (OR DISCONTINUES ITS DEFENSE AT ANY TIME AFTER IT
COMMENCES SUCH DEFENSE), THEN THE INDEMNIFIED PARTY MAY, AT ITS OPTION, DEFEND,
SETTLE OR OTHERWISE COMPROMISE OR PAY SUCH ACTION OR CLAIM. IN ANY EVENT, UNLESS
AND UNTIL THE INDEMNIFYING PARTY ELECTS IN WRITING TO ASSUME AND DOES SO ASSUME
THE DEFENSE OF ANY SUCH CLAIM, PROCEEDING OR ACTION, THE INDEMNIFIED PARTY’S
COSTS AND EXPENSES ARISING OUT OF THE DEFENSE, SETTLEMENT OR COMPROMISE OF ANY
SUCH ACTION, CLAIM OR PROCEEDING SHALL BE LOSSES SUBJECT TO INDEMNIFICATION
HEREUNDER. THE INDEMNIFIED PARTY SHALL COOPERATE FULLY WITH THE INDEMNIFYING
PARTY IN CONNECTION WITH ANY NEGOTIATION OR DEFENSE OF ANY SUCH ACTION OR CLAIM
BY THE INDEMNIFYING PARTY AND SHALL FURNISH TO THE INDEMNIFYING PARTY ALL
INFORMATION REASONABLY AVAILABLE TO THE INDEMNIFIED PARTY WHICH RELATES TO SUCH
ACTION OR CLAIM.  THE INDEMNIFYING PARTY SHALL KEEP THE INDEMNIFIED PARTY FULLY
APPRISED AT ALL TIMES AS TO THE STATUS OF THE DEFENSE OR ANY SETTLEMENT
NEGOTIATIONS WITH RESPECT THERETO.  IF THE INDEMNIFYING PARTY ELECTS TO DEFEND
ANY SUCH ACTION OR CLAIM, THEN THE INDEMNIFIED PARTY SHALL BE ENTITLED TO
PARTICIPATE IN SUCH DEFENSE WITH COUNSEL OF ITS CHOICE AT ITS SOLE COST AND
EXPENSE.  THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY
ACTION, CLAIM OR PROCEEDING EFFECTED WITHOUT ITS PRIOR WRITTEN CONSENT. 
NOTWITHSTANDING ANYTHING IN THIS ARTICLE VII TO THE CONTRARY, THE INDEMNIFYING
PARTY SHALL NOT, WITHOUT THE INDEMNIFIED PARTY’S PRIOR WRITTEN CONSENT, SETTLE
OR COMPROMISE ANY CLAIM OR CONSENT TO ENTRY OF ANY JUDGMENT IN RESPECT THEREOF
WHICH IMPOSES ANY FUTURE OBLIGATION ON THE INDEMNIFIED PARTY OR WHICH DOES NOT
INCLUDE, AS AN UNCONDITIONAL TERM THEREOF, THE GIVING BY THE CLAIMANT OR THE
PLAINTIFF TO THE INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY IN RESPECT OF
SUCH CLAIM. THE INDEMNIFICATION REQUIRED BY THIS ARTICLE VII SHALL BE MADE BY
PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF INVESTIGATION OR
DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR EXPENSE, LOSS, DAMAGE OR LIABILITY IS
INCURRED, SO LONG AS THE INDEMNIFIED PARTY IRREVOCABLY AGREES TO REFUND SUCH
MONEYS IF IT IS ULTIMATELY DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT
SUCH PARTY WAS NOT ENTITLED TO INDEMNIFICATION. THE INDEMNITY AGREEMENTS
CONTAINED HEREIN SHALL BE IN ADDITION TO (A) ANY CAUSE OF ACTION OR SIMILAR
RIGHTS OF THE INDEMNIFIED PARTY AGAINST THE INDEMNIFYING PARTY OR OTHERS, AND
(B) ANY LIABILITIES THE INDEMNIFYING PARTY MAY BE SUBJECT TO PURSUANT TO THE
LAW.


 


ARTICLE VIII


 


MISCELLANEOUS


 


SECTION 8.1                                      FEES AND EXPENSES. EACH PARTY
SHALL PAY THE FEES AND EXPENSES OF ITS ADVISORS, COUNSEL, ACCOUNTANTS AND OTHER
EXPERTS, IF ANY, AND ALL OTHER EXPENSES, INCURRED BY SUCH PARTY INCIDENT TO THE
NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL PAY A FLAT $30,000 TO GRYPHON MASTER
FUND, L.P., THE LEAD PURCHASER (“GRYPHON”), TO REIMBURSE GRYPHON FOR THE FEES
AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES) INCURRED BY IT IN
CONNECTION WITH ITS DUE DILIGENCE REVIEW OF THE COMPANY AND THE PREPARATION,
NEGOTIATION, EXECUTION, DELIVERY AND PERFORMANCE OF

 

26

--------------------------------------------------------------------------------


 


THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED THEREUNDER (INCLUDING GRYPHON’S COUNSEL’S REVIEW OF THE
REGISTRATION STATEMENT (AS CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT) AS
SPECIAL COUNSEL TO PURCHASERS), $5,000 OF WHICH HAS ALREADY BEEN PAID AND IS
NON-REFUNDABLE, AND THE REMAINING $25,000 OF WHICH SHALL BE DUE AND PAYABLE IN
CASH AT CLOSING (AND ONLY IF THE CLOSING OCCURS). IF THE CLOSING OCCURS, THE
COMPANY HEREBY AUTHORIZES AND DIRECTS GRYPHON TO DEDUCT $25,000 FROM THE
PURCHASE PRICE TO BE PAID BY GRYPHON AT CLOSING IN PAYMENT AND SATISFACTION OF
SUCH REMAINING $25,000 DUE AND PAYABLE BY THE COMPANY AT CLOSING. IN ADDITION,
THE COMPANY SHALL PAY ALL REASONABLE FEES AND EXPENSES INCURRED BY THE
PURCHASERS IN CONNECTION WITH ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THIS
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR INCURRED IN CONNECTION
WITH THE ENFORCEMENT OF THIS AGREEMENT AND ANY OF THE OTHER TRANSACTION
DOCUMENTS, FOLLOWING A BREACH BY THE COMPANY OF THIS AGREEMENT OR ANY OF THE
OTHER TRANSACTION DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ALL REASONABLE
ATTORNEYS’ FEES, DISBURSEMENTS AND EXPENSES.


 


SECTION 8.2                                      SPECIFIC ENFORCEMENT; CONSENT
TO JURISDICTION.


 


(A)                                  THE COMPANY AND THE PURCHASERS ACKNOWLEDGE
AND AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE
PROVISIONS OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS WERE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED. 
IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS AND TO ENFORCE SPECIFICALLY THE TERMS AND
PROVISIONS HEREOF OR THEREOF, THIS BEING IN ADDITION TO ANY OTHER REMEDY TO
WHICH ANY OF THEM MAY BE ENTITLED BY LAW OR EQUITY.


 


(B)                                 THE COMPANY AND EACH PURCHASER (I) HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT SITTING IN THE NORTHERN DISTRICT OF TEXAS AND THE COURTS OF THE
STATE OF TEXAS LOCATED IN DALLAS, TEXAS, FOR THE PURPOSES OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND
(II) HEREBY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURT, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM OR THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER. THE
COMPANY AND EACH PURCHASER CONSENT TO PROCESS BEING SERVED IN ANY SUCH SUIT,
ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING IN
THIS SECTION 8.2 SHALL AFFECT OR LIMIT ANY RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW. THE COMPANY AND THE PURCHASERS HEREBY AGREE THAT THE
PREVAILING PARTY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THE SHARES, THE WARRANTS, THE AIRS OR ANY TRANSACTION DOCUMENT SHALL BE ENTITLED
TO REIMBURSEMENT FOR REASONABLE LEGAL FEES FROM THE NON-PREVAILING PARTY.


 


SECTION 8.3                                      ENTIRE AGREEMENT; AMENDMENT.
THIS AGREEMENT AND THE TRANSACTION DOCUMENTS CONTAIN THE ENTIRE UNDERSTANDING
AND AGREEMENT OF THE PARTIES WITH RESPECT TO THE MATTERS COVERED HEREBY AND,
EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR IN THE OTHER TRANSACTION DOCUMENTS,
NEITHER THE COMPANY NOR ANY PURCHASER MAKE ANY REPRESENTATION, WARRANTY,
COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS, AND THEY SUPERSEDE ALL
PRIOR UNDERSTANDINGS AND AGREEMENTS WITH RESPECT TO SAID SUBJECT MATTER, ALL OF
WHICH ARE MERGED HEREIN. NO PROVISION OF THIS AGREEMENT MAY BE WAIVED OR AMENDED
OTHER THAN BY A WRITTEN

 

27

--------------------------------------------------------------------------------


 


INSTRUMENT SIGNED BY THE COMPANY AND THE HOLDERS OF AT LEAST A MAJORITY IN
INTEREST OF THE THEN-OUTSTANDING SHARES, AND NO PROVISION HEREOF MAY BE WAIVED
OTHER THAN BY A WRITTEN INSTRUMENT SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT
OF ANY SUCH AMENDMENT OR WAIVER IS SOUGHT.  NO SUCH AMENDMENT SHALL BE EFFECTIVE
TO THE EXTENT THAT IT APPLIES TO LESS THAN ALL OF THE HOLDERS OF THE SHARES THEN
OUTSTANDING. NO CONSIDERATION SHALL BE OFFERED OR PAID TO ANY PERSON TO AMEND OR
CONSENT TO A WAIVER OR MODIFICATION OF ANY PROVISION OF ANY OF THE TRANSACTION
DOCUMENTS UNLESS THE SAME CONSIDERATION IS ALSO OFFERED TO ALL OF THE PARTIES TO
THE TRANSACTION DOCUMENTS OR HOLDERS OF SHARES, AS THE CASE MAY BE.


 


SECTION 8.4                                      NOTICES. ANY NOTICE, DEMAND,
REQUEST, WAIVER OR OTHER COMMUNICATION REQUIRED OR PERMITTED TO BE GIVEN
HEREUNDER SHALL BE IN WRITING AND SHALL BE EFFECTIVE (A) UPON HAND DELIVERY BY
TELECOPY OR FACSIMILE AT THE ADDRESS OR NUMBER DESIGNATED BELOW (IF DELIVERED ON
A BUSINESS DAY DURING NORMAL BUSINESS HOURS WHERE SUCH NOTICE IS TO BE
RECEIVED), OR THE FIRST BUSINESS DAY FOLLOWING SUCH DELIVERY (IF DELIVERED OTHER
THAN ON A BUSINESS DAY DURING NORMAL BUSINESS HOURS WHERE SUCH NOTICE IS TO BE
RECEIVED), OR (B) ON THE SECOND BUSINESS DAY FOLLOWING THE DATE OF MAILING BY
EXPRESS COURIER SERVICE, FULLY PREPAID, ADDRESSED TO SUCH ADDRESS, OR UPON
ACTUAL RECEIPT OF SUCH MAILING, WHICHEVER SHALL FIRST OCCUR.  THE ADDRESSES FOR
SUCH COMMUNICATIONS SHALL BE:


 

If to the Company:

CardioTech International, Inc.

 

229 Andover Street

 

Wilmington, Massachusetts  01887

 

Attention:  Dr. Michael Szycher, PhD.

 

Telecopier:  (978) 657-0074

 

Telephone:  (978) 657-0075

 

 

with copies (which copies
shall not constitute notice
to the Company) to:

Ellenoff Grossman & Schole LLP

 

370 Lexington Avenue

 

New York, NY 10017

 

Attention: David Selengut, Esq.

 

Telecopier: (212) 370-7889

 

Telephone: (212) 370-1300

 

 

If to any Purchaser:

At the address of such Purchaser set forth on Exhibit A to this Agreement.

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

 


SECTION 8.5                                      WAIVERS. NO WAIVER BY ANY PARTY
OF ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS
AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF
ANY OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR
OMISSION OF ANY PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE
EXERCISE OF ANY SUCH RIGHT ACCRUING TO IT THEREAFTER.

 

28

--------------------------------------------------------------------------------


 


SECTION 8.6                                      HEADINGS. THE ARTICLE,
SECTION AND SUBSECTION HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND
SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE AND SHALL
NOT BE DEEMED TO LIMIT OR AFFECT ANY OF THE PROVISIONS HEREOF.


 


SECTION 8.7                                      SUCCESSORS AND ASSIGNS. THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND
THEIR SUCCESSORS AND ASSIGNS. AFTER THE CLOSING, THE ASSIGNMENT BY A PARTY TO
THIS AGREEMENT OF ANY RIGHTS HEREUNDER SHALL NOT AFFECT THE OBLIGATIONS OF SUCH
PARTY UNDER THIS AGREEMENT. AFTER THE CLOSING, THE PURCHASERS, IN COMPLIANCE
WITH ALL APPLICABLE SECURITIES LAWS, MAY ASSIGN THE SHARES, THE WARRANTS, THE
AIRS AND THEIR RIGHTS UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
AND ANY OTHER RIGHTS HERETO AND THERETO WITHOUT THE CONSENT OF THE COMPANY.


 


SECTION 8.8                                      NO THIRD PARTY BENEFICIARIES.
THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR
MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON (OTHER THAN
INDEMNIFIED PARTIES, AS CONTEMPLATED BY ARTICLE VII).


 


SECTION 8.9                                      GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF MASSACHUSETTS, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PROVISIONS.
THIS AGREEMENT SHALL NOT BE INTERPRETED OR CONSTRUED WITH ANY PRESUMPTION
AGAINST THE PARTY CAUSING THIS AGREEMENT TO BE DRAFTED.


 


SECTION 8.10                                SURVIVAL. THE REPRESENTATIONS,
WARRANTIES, AGREEMENTS AND COVENANTS OF THE COMPANY AND THE PURCHASERS SET FORTH
THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THE CLOSING
HEREUNDER.


 


SECTION 8.11                                COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT AND SHALL BECOME EFFECTIVE WHEN
COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE OTHER PARTIES
HERETO, IT BEING UNDERSTOOD THAT ALL PARTIES NEED NOT SIGN THE SAME COUNTERPART.


 


SECTION 8.12                                PUBLICITY. THE COMPANY AGREES THAT
IT WILL NOT DISCLOSE, AND WILL NOT INCLUDE IN ANY PUBLIC ANNOUNCEMENT, THE NAMES
OF THE PURCHASERS WITHOUT THE CONSENT OF THE PURCHASERS IN ACCORDANCE WITH
SECTION 8.3, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, OR
UNLESS AND UNTIL SUCH DISCLOSURE IS REQUIRED BY LAW, RULE OR APPLICABLE
REGULATION, AND THEN ONLY TO THE EXTENT OF SUCH REQUIREMENT.


 


SECTION 8.13                                SEVERABILITY. THE PROVISIONS OF THIS
AGREEMENT ARE SEVERABLE AND, IN THE EVENT THAT ANY COURT OF COMPETENT
JURISDICTION SHALL DETERMINE THAT ANY ONE OR MORE OF THE PROVISIONS OR PART OF
THE PROVISIONS CONTAINED IN THIS AGREEMENT SHALL, FOR ANY REASON, BE HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION OR PART OF A PROVISION OF
THIS AGREEMENT AND THIS AGREEMENT SHALL BE REFORMED AND CONSTRUED AS IF SUCH
INVALID OR ILLEGAL OR UNENFORCEABLE PROVISION, OR PART OF SUCH PROVISION, HAD
NEVER BEEN CONTAINED HEREIN, SO THAT SUCH PROVISIONS WOULD BE VALID, LEGAL AND
ENFORCEABLE TO THE MAXIMUM EXTENT POSSIBLE.


 


SECTION 8.14                                FURTHER ASSURANCES. FROM AND AFTER
THE DATE OF THIS AGREEMENT, UPON THE REQUEST OF THE PURCHASERS OR THE COMPANY,
THE COMPANY AND EACH PURCHASER SHALL

 

29

--------------------------------------------------------------------------------


 


EXECUTE AND DELIVER SUCH INSTRUMENTS, DOCUMENTS AND OTHER WRITINGS AS MAY BE
REASONABLY NECESSARY OR DESIRABLE TO CONFIRM AND CARRY OUT AND TO EFFECTUATE
FULLY THE INTENT AND PURPOSES OF THIS AGREEMENT, THE WARRANTS AND THE
REGISTRATION RIGHTS AGREEMENT.


 


SECTION 8.15                                INDEPENDENT NATURE OF PURCHASERS’
OBLIGATIONS AND RIGHTS. THE OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION
DOCUMENT ARE SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER,
AND NO PURCHASER SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE
OBLIGATIONS OF ANY OTHER PURCHASER UNDER ANY PURCHASER TRANSACTION DOCUMENT.
NOTHING CONTAINED HEREIN OR IN ANY OTHER PURCHASER TRANSACTION DOCUMENT, AND NO
ACTION TAKEN BY ANY PURCHASER PURSUANT HERETO OR THERETO, SHALL BE DEEMED TO
CONSTITUTE THE PURCHASERS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR
ANY OTHER KIND OF ENTITY, OR CREATE A PRESUMPTION THAT THE PURCHASERS ARE IN ANY
WAY ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS. EACH PURCHASER CONFIRMS
THAT IT HAS INDEPENDENTLY PARTICIPATED IN THE NEGOTIATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY WITH THE ADVICE OF ITS OWN COUNSEL AND ADVISORS. EACH
PURCHASER SHALL BE ENTITLED TO INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS,
INCLUDING, WITHOUT LIMITATION, THE RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT
OF ANY OTHER TRANSACTION DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER
PURCHASER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH
PURPOSE. EACH PURCHASER (OTHER THAN GRYPHON AND GSSF MASTER FUND, LP (“GSSF”))
HEREBY AGREES AND ACKNOWLEDGES THAT (A) WARREN W. GARDEN, P.C. WAS RETAINED
SOLELY BY GRYPHON AND GSSF IN CONNECTION WITH THEIR DUE DILIGENCE REVIEW OF THE
COMPANY AND THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED THEREUNDER, AND IN SUCH CAPACITY HAS PROVIDED LEGAL SERVICES SOLELY
TO GRYPHON AND GSSF, (B) WARREN W. GARDEN, P.C. HAS NOT REPRESENTED, NOR WILL IT
REPRESENT, ANY PURCHASER (OTHER THAN GRYPHON AND GSSF) IN CONNECTION WITH THE
PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
OR THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREUNDER,
AND (C) EACH PURCHASER (OTHER THAN GRYPHON AND GSSF) SHOULD, IF IT WISHES
COUNSEL WITH RESPECT TO THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREUNDER, RETAIN ITS OWN INDEPENDENT COUNSEL WITH
RESPECT THERETO.


 

[Remainder of page intentionally left blank. Signature pages to follow.]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

 

CARDIOTECH INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Michael Szycher, Ph.D.

 

 

Title:

Chairman & Chief Executive Officer

 

 

[Signatures of Purchasers to follow on next pages.]

 

31

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

GRYPHON MASTER FUND, L.P.

 

 

 

 

    

 

By:

 Gryphon Partners, L.P., its General Partner

 

 

 

 

By:

 Gryphon Management Partners, L.P., its General Partner

 

 

 

 

By:

 Gryphon Advisors, L.L.C., its General Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

E.B. Lyon, IV, Authorized Agent

 

 

 

 

 

 

 

o Check box and initial if the foregoing Purchaser wishes to waive
the provisions of Section 3.13(a).                 (initial here)

 

 

 

GSSF MASTER FUND, LP

 

 

 

 

 

 

By:

 Gryphon Special Situations Fund, LP, its General Partner

 

 

 

 

By:

 GSSF Management Partners, LP, its General Partner

 

 

 

 

By:

 GSSF, LLC, its General Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

E.B. Lyon, IV, Authorized Agent

 

 

 

 

 

 

 

o Check box and initial if the foregoing Purchaser wishes to waive
the provisions of Section 3.13(a).                 (initial here)

 

32

--------------------------------------------------------------------------------


 

 

TRUK OPPORTUNITY FUND, LLC

 

 

 

 

By:

Atoll Asset Management, LLC

 

 

 

 

 

 

By:

 

 

 

 

Michael E. Fein, Principal

 

 

 

 

 

o Check box and initial if the foregoing Purchaser wishes to waive
the provisions of Section 3.13(a).                 (initial here)

 

 

 

 

 

TRUK INTERNATIONAL FUND, LP

 

 

 

 

By:

Atoll Asset Management, LLC

 

 

 

 

 

 

By:

 

 

 

 

Michael E. Fein, Principal

 

 

 

 

 

o Check box and initial if the foregoing Purchaser wishes to waive
the provisions of Section 3.13(a).                 (initial here)

 

33

--------------------------------------------------------------------------------


 

 

MEADOWBROOK OPPORTUNITY FUND LLC

 

 

 

 

 

By:

 

 

 

 

Michael Ragins, Manager

 

 

 

 

 

o Check box and initial if the foregoing Purchaser wishes to waive
the provisions of Section 3.13(a).                 (initial here)

 

34

--------------------------------------------------------------------------------


 

 

CAPITAL VENTURES INTERNATIONAL

 

 

 

 

 

By:

 

 

 

 

Martin Kobinger, Investment Manager

 

 

 

 

 

o Check box and initial if the foregoing Purchaser wishes to waive
the provisions of Section 3.13(a).                 (initial here)

 

35

--------------------------------------------------------------------------------


 

 

IROQUOIS CAPITAL, L.P.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

o Check box and initial if the foregoing Purchaser wishes to waive
the provisions of Section 3.13(a).                 (initial here)

 

36

--------------------------------------------------------------------------------


 

Securities Purchase Agreement Schedules

 

2.1(g)  Additional Investments or Subsidiaries (2.1(a)) and obligations (2.1(g))

 

None

 

2.1(b):  Additional Consents

 

American Stock Exchange

 

2.1 (c) Additional Shares/options :

 

-As of October 30, 2004 the number of common shares outstanding was 17,694,221

 

-As of October 30, 2004 the number of options outstanding to purchase shares of
the -Company’s common stock was 5,298,748 and it is anticipated that the Company
will grant the remaining authorized but unissued options of 1,675,461 at October
30, 2004 to employees, directors or consultants subsequent to October 30, 2004

 

-Agreement with Dr. Eric Ryan dated July 15, 2004

 

-Agreement with Weitl Ingenieurburo dated July 15, 2004

 

-Agreement with Kai Baums dated July 15, 2004

 

-Stock option agreement with David Volpe dated March 26, 2003

 

-Fee Agreement with Ellenoff Grossman & Schole

 

-Marketing agreement with Aurelius Consulting, Inc dated July 1, 2003 and
extensions thereof

 

-Asset Purchase Agreement dated November 19, 2004 between CardioTech
International, Inc. and Cartika Medical, Inc.

 

-Exchange and Venture Agreement by and among Cardiotech International, Inc.,
Implant Sciences, Inc. and CorNov, Inc. dated March 5, 2005

 

-Placement Agency Agreement between CardioTech International, Inc. and Stonegate
Securities, Inc.

 

2.1 (g) Subsidiaries

 

None

 

 

2.1(f) Commission Documents

 

The Company’s proxy statement dated August 2, 2004 was filed late

 

2.1(i)  Liabilities

 

Those related to the Asset Purchase Agreement dated November 19, 2004 by and
between CardioTech International, Inc. and Cartika Medical, Inc.

 

Those related to the Placement Agency Agreement by and between CardioTech
International, Inc. and Stonegate Securities, Inc.

 

2.1(j)  Disclosure

 

None

 

2.1(k)  Indebtedness

 

Related to the Asset Purchase Agreement dated November 19, 2004 by and between
CardioTech International, Inc. and Cartika Medical, Inc.

 

Related to the Placement Agency Agreement by and between CardioTech
International, Inc. and Stonegate Securities, Inc.

 

2.1(l) Title to Assets

 

None

 

2.1(m) Actions Pending

 

None

 

2.1(n) Compliance with Law

 

None

 

2.1(o) Taxes

 

None

 

37

--------------------------------------------------------------------------------


 

 

2.1(p) Certain Fees

 

None

 

2.1(r) Intellectual Property

 

None

 

2.1(s) Environmental Compliance

 

None

 

2.1(u) Material Agreements

 

GE Healthcare revolving line of credit requires approval from GE prior to the
payment of dividends to CardioTech

 

2.1(v) Transactions with Affiliates

 

None

 

2.1(x) Government Approvals

 

American Stock Exchange

 

2.1(y) Employees

 

Liann Johnson, former General Manager of Catheter and Disposables Technology was
terminated in November 2004.

 

2.1(z) Absence of Certain Developments

 

None

 

2.1(aa) Use of Proceeds

 

None

 

 

 

38

--------------------------------------------------------------------------------


 

EXHIBIT A

LIST OF PURCHASERS

 

Names and Addresses
of Purchasers

 

Number of Shares
Purchased

 

Number of
Warrants
Purchased

 

Number of AIRs
Purchased

 

Dollar Amount of
Investment

 

 

 

 

 

 

 

 

 

 

 

Gryphon Master Fund, L.P.
100 Crescent Court
Suite 490
Dallas, Texas  75201
Tel. No.: (214) 871-6783
Fax No.: (214) 871-6711
Attn:  Ryan R. Wolters

 

208,334

 

104,167

 

208,334

 

$

500,001.60

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Warren W. Garden, P.C.

100 Crescent Court, Suite 490
Dallas, Texas  75201
Tel. No.: (214) 871-6710
Fax No.: (214) 871-6711
Attn:  Warren W. Garden, Esq.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GSSF Master Fund, LP

100 Crescent Court
Suite 475
Dallas, Texas  75201
Tel. No.: (214) 871-6752
Fax No.: (214) 871-6711
Attn:  Timothy M. Stobaugh

 

208,334

 

104,167

 

208,334

 

$

500,001.60

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Warren W. Garden, P.C.

100 Crescent Court, Suite 490
Dallas, Texas  75201
Tel. No.: (214) 871-6710
Fax No.: (214) 871-6711
Attn:  Warren W. Garden, Esq.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Truk Opportunity Fund, LLC

One East 52nd Street
Sixth Floor
New York, New York  10022
Tel. No.: (212) 888-2224
Fax No.: (212) 888-0334
Attn:  Michael E. Fein, Principal

 

195,834

 

97,917

 

195,834

 

$

470,001.60

 

 

A-1

--------------------------------------------------------------------------------


 

Names and Addresses
of Purchasers

 

Number of
Shares
Purchased

 

Number of Warrants
Purchased

 

Number of AIRs
Purchased

 

Dollar Amount of
Investment

 

 

 

 

 

 

 

 

 

 

 

Truk International Fund, LP
One East 52nd Street
Sixth Floor
New York, New York 10022
Tel. No.: (212) 888-2224
Fax No.: (212) 888-0334
Attn: Michael E. Fein, Principal

 

12,500

 

6,250

 

12,500

 

$

30,000.00

 

 

 

 

 

 

 

 

 

 

 

Meadowbrook Opportunity Fund LLC
520 Lake Cook Road, Suite 690
Deerfield, Illinois 60015
Tel. No.: (847) 876-1220
Fax No.: (847) 876-1221
Attn: Dan Elekman

 

150,000

 

75,000

 

150,000

 

$

360,000.00

 

 

 

 

 

 

 

 

 

 

 

Capital Ventures International
c/o Heights Capital Management, Inc.
101 California Street, Suite 3250
San Francisco, California 94111
Tel. No.: (415) 403-6500
Fax No.: (415) 403-6525
Attn: Sam Winer and Martin Kobinger

 

208,334

 

104,167

 

208,334

 

$

500,001.60

 

 

 

 

 

 

 

 

 

 

 

Iroquois Capital, L.P.
641 Lexington Avenue
26th Floor
New York, New York 10022
Tel. No.: (212) 974-3070
Fax No.: (212) 207-3452
Attn: Joshua Silverman

 

156,250

 

78,125

 

156,250

 

$

375,000.00

 

 

 

 

 

 

 

 

 

 

 

Totals

 

1,139,586

 

569,793

 

1,139,586

 

$

2,735,006.40

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF WARRANT

 

See Exhibit 4.1

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF AIR

 

See Exhibit 4.3

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF OPINION

 

1.                                       The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Massachusetts and has the requisite corporate power to own, lease and operate
its properties and assets, and to carry on its business as presently conducted. 
The Company is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the failure to so qualify would
have a Material Adverse Effect.

 

2.                                       The Company has the requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents and to issue the Shares, the Warrants, the Warrant Shares,
the AIRs and the AIR Shares. The execution, delivery and performance of each of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action and no further consent or authorization of the
Company or its Board of Directors is required. Each of the Transaction Documents
have been duly executed and delivered, and the Shares, the Warrants and the AIRs
have been duly executed, issued and delivered by the Company and each of the
Transaction Documents constitutes a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its respective terms.
Neither the Shares, the Warrant Shares nor the AIR Shares are subject to any
preemptive rights under the Articles or the Bylaws.

 

3.                                       The Shares have been duly authorized
and, when delivered against payment in full as provided in the Purchase
Agreement, will be validly issued, fully paid and nonassessable.  The Warrant
Shares have been duly authorized and reserved for issuance, and, when delivered
upon exercise or against payment in full as provided in the Warrants, will be
validly issued, fully paid and nonassessable. The AIR Shares have been duly
authorized and reserved for issuance, and, when delivered upon exercise or
against payment in full as provided in the AIRs, will be validly issued, fully
paid and nonassessable.

 

4.                                       The execution, delivery and performance
of and compliance with the terms of the Transaction Documents and the issuance
of the Shares, the Warrants, the AIRs, the Warrant Shares and the AIR Shares do
not (a) violate any provision of the Articles or Bylaws, (b) to our knowledge,
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Company is a party and which is known to
us, (c) create or impose a lien, charge or encumbrance on any property of the
Company under any agreement or any commitment known to us to which the Company
is a party or by which the Company is bound or by which any of its respective
properties or assets are bound, or (d) to our knowledge, result in a violation
of any Federal, state, local or foreign statute, rule, regulation, order,
judgment, injunction or decree (including Federal and state securities laws and
regulations) applicable to the Company or by which any property or asset of the
Company is bound or affected, except, in all cases other than violations
pursuant to clauses (a) and (d) above,

 

D-1

--------------------------------------------------------------------------------


 

for such conflicts, default, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect.

 

5.                                       No consent, approval or authorization
of or designation, declaration or filing with any governmental authority on the
part of the Company is required under Federal, state or local law, rule or
regulation in connection with the valid execution, delivery and performance of
the Transaction Documents, or the offer, sale or issuance of the Shares, the
Warrants, the Warrant Shares, the AIRs and the AIR Shares, other than filings as
may be required by applicable Federal and state securities laws and regulations,
the NASD rules and regulations or as required by the American Stock Exchange.

 

6.                                       To our knowledge, there is no action,
suit, claim, investigation or proceeding pending or threatened against the
Company which questions the validity of the Agreement or the transactions
contemplated thereby or any action taken or to be taken pursuant thereto. To our
knowledge, other than as set forth in the Schedules or the Commission Documents,
there is no action, suit, claim, investigation or proceeding pending, or
threatened, against or involving the Company or any of its properties or assets
and which, if adversely determined, is reasonably likely to result in a Material
Adverse Effect.  To our knowledge, there are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or any officers or directors of the Company
in their capacities as such.

 

7.                                       The offer, issuance and sale of the
Shares, the Warrants and the AIRs to the Purchasers, and the offer, issuance and
sale of the Warrant Shares to the Purchasers pursuant to the Warrants and the
AIR Shares to the Purchasers pursuant to the AIRs, are exempt from the
registration requirements of the Securities Act of 1933, as amended.

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF REGISTRATION RIGHTS AGREEMENT

 

See Exhibit 10.2

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF LOCK-UP AGREEMENT

 

See Exhibit 10.3

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

FORM OF PRESS RELEASE

 

See Exhibit 99.1

 

G-1

--------------------------------------------------------------------------------